[a101barcl191001.jpg]
CREDIT AGREEMENT dated as of August 7, 2017 among VALIDUS REINSURANCE, LTD., as
Borrower, VALIDUS HOLDINGS, LTD., as Holdings, and BARCLAYS BANK PLC, as Lender



--------------------------------------------------------------------------------



 
[a101barcl191002.jpg]
TABLE OF CONTENTS Page i ARTICLE I DEFINITIONS
............................................................................................................1
SECTION 1.01 Defined Terms
............................................................................................1
SECTION 1.02 Terms Generally
.......................................................................................21
SECTION 1.03 Accounting Terms; Changes in GAAP
....................................................22 ARTICLE II COMMITMENTS
AND CREDIT EXTENSIONS .................................................23
SECTION 2.01 Revolving Commitment
...........................................................................23
SECTION 2.02 Loans and Borrowings
.............................................................................23
SECTION 2.03 Borrowing Requests
.................................................................................23
SECTION 2.04 Funding of Borrowings
............................................................................24
SECTION 2.05 Interest Elections.
.....................................................................................24
SECTION 2.06 Increased Costs
........................................................................................25
SECTION 2.07 Termination and Reduction of Commitment
...........................................26 SECTION 2.08 Mandatory Prepayment
............................................................................27
SECTION 2.09 Interest
......................................................................................................27
SECTION 2.10 Fees
..........................................................................................................27
SECTION 2.11 Taxes
........................................................................................................28
SECTION 2.12 Payments Generally
.................................................................................31
SECTION 2.13 Mitigation Obligations
.............................................................................31
SECTION 2.14 Repayment of Loans; Evidence of Debt
..................................................31 SECTION 2.15 Voluntary
Prepayment of Loans
..............................................................32 SECTION 2.16
Alternate Rate of Interest
.........................................................................32
SECTION 2.17 Break Funding Payments
.........................................................................33
SECTION 2.18 Illegality
...................................................................................................33
SECTION 2.19 Extension of Commitment
.......................................................................34
ARTICLE III REPRESENTATIONS AND WARRANTIES
.......................................................34 SECTION 3.01 Corporate
Status
.......................................................................................34
SECTION 3.02 Corporate Power and Authority
...............................................................35 SECTION 3.03
No Contravention of Agreements or Organizational Documents ............35
SECTION 3.04 Litigation and Environmental Matters
.....................................................35 SECTION 3.05 Use of
Proceeds; Margin Regulations
......................................................35 SECTION 3.06 Approvals
.................................................................................................36
SECTION 3.07 Investment Company
Act.........................................................................36
SECTION 3.08 True and Complete Disclosure; Projections and Assumptions
................36 SECTION 3.09 Financial Condition
..................................................................................36
SECTION 3.10 Tax Returns and Payments
.......................................................................37
SECTION 3.11 Compliance with ERISA
..........................................................................37
SECTION 3.12 Subsidiaries
..............................................................................................37
SECTION 3.13 Capitalization
...........................................................................................38
SECTION 3.14 Indebtedness
.............................................................................................38
SECTION 3.15 Compliance with Statutes and Agreements
.............................................38 SECTION 3.16 Insurance Licenses
...................................................................................39
SECTION 3.17 Insurance Business
...................................................................................39
SECTION 3.18 Properties; Liens; and Insurance
..............................................................39 SECTION 3.19
Solvency
...................................................................................................39



--------------------------------------------------------------------------------



 
[a101barcl191003.jpg]
TABLE OF CONTENTS (continued) Page ii SECTION 3.20 PATRIOT Act; Sanctions;
Anti-Corruption ............................................39 ARTICLE IV
CONDITIONS
........................................................................................................40
SECTION 4.01 Closing Date
.............................................................................................40
SECTION 4.02 Conditions to All Borrowings
..................................................................42 ARTICLE V
AFFIRMATIVE COVENANTS
..............................................................................42
SECTION 5.01 Information Covenants
.............................................................................42
SECTION 5.02 Books, Records and Inspections
..............................................................45 SECTION 5.03
Insurance
..................................................................................................46
SECTION 5.04 Payment of Taxes and other Obligations
.................................................46 SECTION 5.05 Maintenance of
Existence; Conduct of Business .....................................46 SECTION
5.06 Compliance with Statutes, etc.
.................................................................46 SECTION 5.07
ERISA
......................................................................................................47
SECTION 5.08 Maintenance of Property
..........................................................................48
SECTION 5.09 Maintenance of Licenses and Permits
......................................................48 SECTION 5.10 Further
Assurances
...................................................................................48
ARTICLE VI NEGATIVE COVENANTS
...................................................................................48
SECTION 6.01 Changes in
Business.................................................................................48
SECTION 6.02 Consolidations, Mergers and Sales of Assets
..........................................48 SECTION 6.03 Liens
.........................................................................................................50
SECTION 6.04 Indebtedness
.............................................................................................53
SECTION 6.05 Use of Proceeds
........................................................................................53
SECTION 6.06 Issuance of Stock
.....................................................................................53
SECTION 6.07 Dissolution
...............................................................................................54
SECTION 6.08 Restricted Payments
.................................................................................54
SECTION 6.09 Transactions with Affiliates
.....................................................................54 SECTION
6.10 Maximum Leverage Ratio
.......................................................................54
SECTION 6.11 Minimum Consolidated Net Worth
.........................................................54 SECTION 6.12
Limitation on Certain Restrictions on Subsidiaries
.................................55 SECTION 6.13 Private
Act................................................................................................56
SECTION 6.14 Claims Paying Ratings
.............................................................................56
SECTION 6.15 End of Fiscal Years; Fiscal
Quarters........................................................56 ARTICLE VII
EVENTS OF DEFAULT
......................................................................................56
SECTION 7.01 Events of Default
.....................................................................................56
SECTION 7.02 Application of Payments
..........................................................................59
ARTICLE VIII GUARANTY
.......................................................................................................59
SECTION 8.01 Holdings Guaranty
...................................................................................59
SECTION 8.02 Bankruptcy
...............................................................................................59
SECTION 8.03 Nature of Liability
....................................................................................60
SECTION 8.04 Independent Obligation
............................................................................60
SECTION 8.05 Authorization
...........................................................................................60
SECTION 8.06 Reliance
....................................................................................................61
SECTION 8.07 Subordination
...........................................................................................61
SECTION 8.08 Waiver
......................................................................................................61
SECTION 8.09 Maximum Liability
..................................................................................62



--------------------------------------------------------------------------------



 
[a101barcl191004.jpg]
TABLE OF CONTENTS (continued) Page iii ARTICLE IX MISCELLANEOUS
...............................................................................................62
SECTION 9.01 Notices
.....................................................................................................62
SECTION 9.02 Waivers; Amendments
.............................................................................64
SECTION 9.03 Expenses; Indemnity;
Etc.........................................................................64
SECTION 9.04 Successors and Assigns
............................................................................65
SECTION 9.05 Survival
....................................................................................................67
SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution
..............67 SECTION 9.07 Severability
..............................................................................................68
SECTION 9.08 Right of Setoff
..........................................................................................68
SECTION 9.09 Governing Law; Jurisdiction; Etc.
...........................................................68 SECTION 9.10
WAIVER OF JURY TRIAL
....................................................................69 SECTION
9.11
Headings...................................................................................................70
SECTION 9.12 Confidentiality
.........................................................................................70
SECTION 9.13 Interest Rate Limitation
...........................................................................71
SECTION 9.14 USA Patriot Act
.......................................................................................71
SECTION 9.15 Payments Set Aside
..................................................................................71
SECTION 9.16 No Advisory or Fiduciary Responsibility
................................................71 SECTION 9.17 Judgment
Currency
..................................................................................72
SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions..............................................................................................................72



--------------------------------------------------------------------------------



 
[a101barcl191005.jpg]
TABLE OF CONTENTS (continued) Page iv SCHEDULES SCHEDULE 3.12 – Subsidiaries
SCHEDULE 3.13 – Capitalization SCHEDULE 3.14 – Existing Indebtedness SCHEDULE
6.03 – Existing Liens SCHEDULE 6.09 – Existing Affiliate Transactions SCHEDULE
6.12 – Limitation on Certain Restrictions on Subsidiaries SCHEDULE 9.01 –
Information for Notices EXHIBITS EXHIBIT A - Assignment and Assumption EXHIBIT B
- Borrowing Request EXHIBIT C - Interest Election Request EXHIBIT D - Prepayment
Notice EXHIBIT E - U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------



 
[a101barcl191006.jpg]
CREDIT AGREEMENT dated as of August 7, 2017, among VALIDUS REINSURANCE, LTD., a
reinsurance company organized under the laws of Bermuda (the “Borrower”),
VALIDUS HOLDINGS, LTD., a holding company organized under the laws of Bermuda
(“Holdings”), and BARCLAYS BANK PLC, as lender (in such capacity, and together
with any Transferee permitted under Section 9.04(b), the “Lender”). The Borrower
has requested that the Lender extend credit to the Borrower, and the Lender is
willing to do so on the terms and conditions set forth herein. In consideration
of the mutual covenants and agreements herein contained, the parties hereto
agree as follows: ARTICLE I DEFINITIONS SECTION 1.01 Defined Terms. As used in
this Agreement, the following terms have the meanings specified below: “Acquired
Indebtedness” means Indebtedness of the Borrower or a Subsidiary acquired
pursuant to an acquisition not prohibited under this Agreement (or Indebtedness
assumed at the time of such acquisition of an asset securing such Indebtedness);
provided that such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such acquisition. “Adjusted Eurodollar Rate”
means an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the Eurodollar Rate for such Interest Period divided
by (b) one minus the Eurodollar Reserve Percentage; provided that the Adjusted
Eurodollar Rate shall not be less than 0.00% per annum. “Affiliate” means, with
respect to a specified Person at any date, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified as of such date. “Agreement”
means this Credit Agreement. “Anti-Corruption Laws” means the United States
Foreign Corrupt Practices Act of 1977; the UK Bribery Act; and all laws, rules,
and regulations of any jurisdiction applicable to Holdings or its Subsidiaries
from time to time concerning or relating to bribery or corruption. “Applicable
Insurance Regulatory Authority” means, when used with respect to any Regulated
Insurance Company, (x) the insurance department or similar administrative
authority or agency located in each state or jurisdiction (foreign or domestic)
in which such Regulated Insurance Company is domiciled or (y) to the extent
asserting regulatory jurisdiction over such Regulated Insurance Company, the
insurance department, authority or agency in each state or jurisdiction (foreign
or domestic) in which such Regulated Insurance Company is licensed, and shall
include any Federal or national insurance regulatory department, authority or
agency that may be created and that asserts insurance regulatory jurisdiction
over such Regulated Insurance Company.



--------------------------------------------------------------------------------



 
[a101barcl191007.jpg]
2 “Applicable Rate” means a per annum rate equal to: (a) with respect to Base
Rate Loans, 0.125%; and (b) with respect to Eurodollar Rate Loans 1.125%.
“Assignment and Assumption” means an assignment and assumption entered into by
the Lender and an assignee (with the consent of any party whose consent is
required by the terms hereof), in substantially the form of Exhibit A or any
other form approved by the Lender. “Authorized Officer” means, as to any Person,
the Chief Executive Officer, the President, the Chief Operating Officer, any
Vice President, the Secretary, or the Chief Financial Officer Finance Director
of such Person or any other officer of such Person duly authorized by such
Person to act on behalf of such Person hereunder. “Availability Period” means
the period from and including the Closing Date to but excluding the Maturity
Date. “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution. “Bail-In Legislation” means, with respect to any
EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule. “Bankruptcy Code” means Title 11 of the United
States Code entitled “Bankruptcy.” “Base Rate” means, for any day, a fluctuating
rate per annum equal to the highest of (a) the Federal Funds Rate (which, if
negative, shall be deemed to be 0%) on such day plus 1/2 of 1%, (b) the Prime
Rate on such day and (c) the Adjusted Eurodollar Rate published on such day (or
if such day is not a Business Day the next previous Business Day) for an
Interest Period of one month plus 1.00%; provided that for the purposes of
clause (c), the Adjusted Eurodollar Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the Screen Rate, as if the relevant Borrowing of Base Rate Loans were a
Eurodollar Rate Borrowing. If the Lender shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Rate for any reason, the Base Rate shall be
determined without regard to clause (a) above until the circumstances giving
rise to such inability no longer exist. “Base Rate Borrowing” means, as to any
Borrowing, the Base Rate Loans comprising such Borrowing. “Base Rate Loan” means
a Loan that bears interest based on the Base Rate.



--------------------------------------------------------------------------------



 
[a101barcl191008.jpg]
3 “Bermuda Companies Law” means the Companies Act 1981 of Bermuda and other
relevant Bermuda law. “Borrower” has the meaning assigned to such term in the
Preamble. “Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period. “Borrowing Request” means a request for a Borrowing, which, when in
writing, shall be substantially in the form of Exhibit B (or in such other form
as the Lender may approve). “Business Day” means any day that is not a Saturday,
Sunday or other day which is a legal holiday under the laws of the State of New
York or is a day on which banking institutions in such state are authorized or
required by law to close; provided that, when used in connection with a
Eurodollar Rate Loan, the term “Business Day” means any such day that is also a
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank market. “Capital Lease Obligations” of any Person means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP. “Capital Markets Product” means, as to any
Person, any security, commodity, derivative transaction or other financial or
similar product purchased, sold or entered into by such Person for the purpose
of a third-party undertaking or assuming one or more risks otherwise assumed by
such Person or entered into by such Person for the purpose of managing one or
more risks otherwise assumed by such Person or other agreements or arrangements
entered into by such Person designed to transfer credit risk from one party to
another, including (i) any structured insurance product, catastrophe bond, rate
swap transaction, swap option, basis swap, forward rate transaction, commodity
swap, commodity option, commodity hedge, equity or equity index swap, equity or
equity index option, bond option, interest rate option or hedge, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross- currency rate swap transaction, currency
option or swap transaction, credit protection transaction, credit swap, credit
default swap (including single default, single-name, basket and first-to-default
swaps), credit default option, equity default swap, total return swap,
credit-linked notes, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sellback transaction, securities lending
transaction, weather index transaction, emissions allowance transaction, or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions),
(ii) any transaction which is a type of transaction that is similar to any
transaction referred to in clause (i) above that is currently, or in the future
becomes, recurrently entered into in the financial markets, (iii) any
combination of the transactions referred to in clauses (i) and (ii) above and
(iv) any master agreement relating to any of the transactions referred to in
clauses (i), (ii) or (iii) above.



--------------------------------------------------------------------------------



 
[a101barcl191009.jpg]
4 “Change in Law” means the occurrence, after the date of this Agreement (or
with respect to any Transferee, if later, the date on which such Transferee
becomes a Lender), of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued. “Change of Control” means (a) the Borrower
ceasing to be a Wholly-Owned Subsidiary of Holdings, (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the SEC thereunder as in effect on the date hereof) (other than
any corporation owned, directly or indirectly, by the stockholders of Holdings
in substantially the same proportions as their ownership of stock in Holdings)
of Equity Interests representing more than 50% of either the aggregate ordinary
voting power or the aggregate equity value represented by the issued and
outstanding Equity Interests in Holdings, or (c) the occupation at any time of a
majority of the seats (other than vacant seats) on the board of directors of
Holdings by Persons who were not (i) directors of Holdings on the date of this
Agreement, (ii) nominated or appointed by the board of directors of Holdings or
(iii) approved by the board of directors of Holdings as director candidates
prior to their election. “Closing Date” means the first date all the conditions
precedent in Section 4.01 are satisfied or waived in accordance with Section
9.02. “Code” means the Internal Revenue Code of 1986. “Commitment” means, as to
the Lender, its commitment to make Loans in an aggregate principal amount at any
time outstanding not to exceed $65,000,000, as the amount of such commitment may
be changed from time to time pursuant to the terms hereof. “Conditional
Termination Notice” has the meaning provided in Section 2.07(c). “Connection
Income Taxes” means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits
Taxes. “Consolidated Indebtedness” means, as of any date of determination, all
Indebtedness described in clause (a) of the definition thereof plus any
Indebtedness for borrowed money of any other Person as to which Holdings and/or
any of its Subsidiaries has created a guarantee or other contingent obligation
(but only to the extent of such guarantee or contingent



--------------------------------------------------------------------------------



 
[a101barcl191010.jpg]
5 obligation). For the avoidance of doubt, “Consolidated Indebtedness” shall not
include obligations (contingent or otherwise) in respect of undrawn letters of
credit. “Consolidated Net Worth” means, as of any date of determination, the Net
Worth of Holdings and its Subsidiaries determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries including for the avoidance of doubt the aggregate principal amount
of all outstanding preferred (including without limitation trust preferred) or
preference securities or Hybrid Capital of Holdings and its Subsidiaries,
provided that the aggregate outstanding amount of such preferred or preference
securities or Hybrid Capital of Holdings and its Subsidiaries shall only be
included in Consolidated Net Worth to the extent such amount would be included
in a determination of the Net Worth of Holdings and its Subsidiaries in
accordance with GAAP. “Consolidated Total Capital” means, as of any date of
determination, the sum of (i) Consolidated Indebtedness and (ii) Consolidated
Net Worth at such time. “Control” means, with respect to any Person, the
possession, directly or indirectly, of the power (i) to vote 10% or more of the
voting power of the securities having ordinary voting power for the election of
the directors of such Person or (ii) to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Debtor Relief Laws” means the Bankruptcy Code,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally. “Default” means any event or condition which constitutes an
Event of Default or which upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default. “Default Rate” means an interest rate
(before as well as after judgment) equal to (a) with respect to overdue
principal, the applicable interest rate plus 2.00% per annum (provided that,
with respect to a Eurodollar Rate Loan, the determination of the applicable
interest rate is subject to Section 2.05(e) to the extent that Eurodollar Rate
Loans may not be converted to, or continued as, Eurodollar Rate Loans, pursuant
thereto) and (b) with respect to any other overdue amount (including overdue
interest), the interest rate applicable to Base Rate Loans in the case of
overdue interest or fee or otherwise plus 2.00% per annum. “Dispositions” has
the meaning provided in Section 6.02. “Dividends” has the meaning provided in
Section 6.08. “Dollar” and “$” mean lawful money of the United States. “EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution



--------------------------------------------------------------------------------



 
[a101barcl191011.jpg]
6 described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Assignee” means any Person that is (a) an
Affiliate of the Lender or (b) a commercial bank, insurance company, investment
or mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans in the ordinary course of business; provided that in no
event shall “Eligible Assignee” include (i) the Borrower or any of its
Affiliates or Subsidiaries or (ii) a natural person. “Environmental Laws” means
all laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) its violation of any Environmental Law, (b) its
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) its exposure to any Hazardous Materials, (d) its
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing, but in
each of (a) through (e) excluding liabilities arising out of Capital Markets
Products and insurance and reinsurance contracts, agreements and arrangements in
each case entered into in the ordinary course of business and not for
speculative purposes. “Equity Interests” means, with respect to any Person,
shares of capital stock of (or other ownership or profit interests in) such
Person, warrants, options or other rights for the purchase or other acquisition
from such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such shares (or such other interests), and other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination; provided that “Equity Interests” shall
not include Indebtedness for borrowed money which is convertible into Equity
Interests.



--------------------------------------------------------------------------------



 
[a101barcl191012.jpg]
7 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.
Section references to ERISA are to ERISA, as in effect at the date of this
Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor. “ERISA Affiliate” means any
corporation or trade or business which is a member of the same controlled group
of corporations (within the meaning of Section 414(b) of the Code) as Holdings
or any of its Subsidiaries or is under common control (within the meaning of
Section 414(c) of the Code) with Holdings or any of its Subsidiaries. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Eurodollar Rate” means, for any Interest Period as to any
Eurodollar Rate Loan, (i) the rate per annum determined by the Lender to be the
offered rate which appears on the page of the Reuters Screen (or any successor
thereto) which displays the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over
administration of that rate) (such page currently being the LIBOR01 page) for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time), two Business Days prior to the first day of such Interest
Period, (ii) in the event the rate referenced in the preceding clause (i) does
not appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Lender to be the offered rate on such
other page or other service which displays the Screen Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
or (iii) if Screen Rates are quoted under either of the preceding clauses (i) or
(ii), but there is no such quotation for the Interest Period elected, the Screen
Rate shall be equal to the applicable Interpolated Rate. “Eurodollar Rate
Borrowing” means, as to any Borrowing, the Eurodollar Rate Loans comprising such
Borrowing. “Eurodollar Rate Loan” means a Loan that bears interest at a rate
based on the definition of “Eurodollar Rate.” “Eurodollar Reserve Percentage”
means, for any day during any Interest Period, the reserve percentage in effect
on such day, whether or not applicable to the Lender, under regulations issued
from time to time by the Federal Reserve Board for determining the maximum
reserve requirement (including any emergency, special, supplemental or other
marginal reserve requirement) with respect to eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D). The Adjusted
Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be adjusted
automatically as of the Closing Date of any change in the Eurodollar Reserve
Percentage. “Event of Default” has the meaning assigned to such term in Article
VII.



--------------------------------------------------------------------------------



 
[a101barcl191013.jpg]
8 “Excluded Taxes” means, with respect to the Lender, or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any of the other Credit Documents, (a) Taxes imposed on (or
measured by) its net income or net profits (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed by any jurisdiction
(or political subdivision thereof) in or under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) that are
Other Connection Taxes, (b) in the case of a Foreign Lender, any withholding Tax
that is imposed by the United States of America or Bermuda on amounts payable to
or for the account of such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from any Loan Party with respect to such withholding Tax
pursuant to Section 2.11(a), (c) Taxes attributable to such recipient’s failure
to comply with Section 2.11(e) and (d) any U.S. Federal withholding Taxes
imposed under FATCA. “FATCA” means Sections 1471 through 1474 of the Code, as of
the date of this Agreement (or any amended or successor version of such Sections
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof and
any agreement entered into pursuant to Section 1471(b)(1) of the Code. “Federal
Funds Effective Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender on such
day on such transactions as determined by the Lender. “Federal Reserve Board”
means the Board of Governors of the Federal Reserve System of the United States.
“Fee Letter” means the engagement letter dated June 16, 2017 between Holdings
and the Lender. “Financial Officer” means, as to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
“Fitch” means Fitch Ratings, Inc. “Five-Year Secured Letter of Credit Facility”
means the $300,000,000 five-year secured letter of credit facility among
Holdings, the Borrower, various Designated Subsidiary Account Parties (as
defined therein), JPMorgan Chase Bank, N.A., as administrative agent, and one or
more lenders entered into on December 9, 2015, including the related collateral
and security documents and other instruments and agreements executed in
connection therewith, and



--------------------------------------------------------------------------------



 
[a101barcl191014.jpg]
9 amendments, renewals, replacements, refinancings and restatements to any of
the foregoing (provided that the principal amount thereof shall not exceed
$300,000,000 or, if increased in accordance with its terms, $400,000,000, plus
reasonable refinancing costs, fees and expenses). “Five-Year Unsecured Revolving
Credit Facility” means the $85,000,000 five-year unsecured revolving credit and
letter of credit facility among Holdings, the Borrower, various Designated
Subsidiary Account Parties (as defined therein), JPMorgan Chase Bank, N.A., as
administrative agent, and one or more lenders entered into on December 9, 2015,
including the related collateral and security documents and other instruments
and agreements executed in connection therewith, and amendments, renewals,
replacements, refinancings and restatements to any of the foregoing. “Foreign
Lender” means any Lender that is resident for tax purposes or organized under
the laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia. “Foreign Pension Plan” means any plan, fund
(including any superannuation fund) or other similar program established or
maintained outside the United States of America by Holdings or any one or more
of its Subsidiaries primarily for the benefit of employees of Holdings or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code. “Fronting
Arrangement” means an agreement or other arrangement by a Regulated Insurance
Company pursuant to which an insurer or insurers agree to issue insurance
policies at the request or on behalf of such Regulated Insurance Company and
such Regulated Insurance Company assumes the obligations in respect thereof
pursuant a Reinsurance Agreement or otherwise. “GAAP” means generally accepted
accounting principles in the United States of America. “Governmental Authority”
means any nation or government, or state or political subdivision thereof, and
any agency, authority, instrumentality, regulatory body, court, administrative
tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank). “Guarantee” of or by any Person
(the “guarantor”) means any obligation guaranteeing or intended to guarantee any
Indebtedness, leases, dividends or other obligations (“primary obligations”) of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase or lease property,



--------------------------------------------------------------------------------



 
[a101barcl191015.jpg]
10 securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
such primary obligation against loss in respect thereof; provided, however, that
the term Guarantee shall not include (x) endorsements of instruments for deposit
or collection in the ordinary course of business and (y) obligations of any
Regulated Insurance Company under Insurance Contracts, Reinsurance Agreements,
Fronting Arrangements or Retrocession Agreements (including any Liens with
respect thereto). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
“Guaranty” means the guaranty of Holdings provided in Article VIII. “Hazardous
Materials” means all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law. “Holdings” has the meaning assigned to such term in the Preamble. “Hybrid
Capital” means any security that affords equity benefit to the issuer thereof
(under the procedures and guidelines of S&P) by having ongoing payment
requirements that are more flexible than interest payments associated with
conventional indebtedness for borrowed money and by being contractually
subordinated to such indebtedness. For the avoidance of doubt, Holding’s Junior
Subordinated Deferrable Debentures constitute Hybrid Capital. “Indebtedness” of
any Person means, without duplication, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current ordinary
course trade accounts payable deferred compensation and any purchase price
adjustment, earnout, contingent payment or deferred payment of a similar nature
incurred in connection with an acquisition), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, provided that the amount of Indebtedness of such Person shall be
the lesser of (i) the fair market value of such property at such date of
determination (determined in good faith by the Borrower) and (ii) the amount of
such Indebtedness of such other Person, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations (or to the extent netting is permitted under the applicable
agreement governing such Capital Markets Products and such netting is limited
with respect to the counterparty or counterparties of such agreement, all net
termination obligations) of such Person under transactions in Capital Markets
Products and (i) all reimbursement obligations of such Person in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions;



--------------------------------------------------------------------------------



 
[a101barcl191016.jpg]
11 provided that, Indebtedness shall not include any preferred (including
without limitation trust preferred) or preference securities or Hybrid Capital,
in each case issued by Holdings, to the extent such preferred or preference
securities or Hybrid Capital would be treated as equity issued by Holdings under
the applicable procedures and guidelines of S&P as of the date hereof. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. For
the avoidance of doubt, Indebtedness shall not include (v) current trade
payables (including current payables under insurance contracts and current
reinsurance payables) and accrued expenses, in each case arising in the ordinary
course of business, (w) obligations and Guarantees of Regulated Insurance
Companies with respect to Policies, (x) obligations and Guarantees with respect
to products underwritten by Regulated Insurance Companies in the ordinary course
of business, including insurance and reinsurance policies, annuities,
performance and surety bonds, assumptions of liabilities and any related
contingent obligations and (y) Reinsurance Agreements and Fronting Arrangements
and Guarantees thereof entered into by any Regulated Insurance Company in the
ordinary course of business. “Indemnified Liabilities” has the meaning assigned
to such term in Section 9.03(b). “Indemnified Taxes” means Taxes, other than
Excluded Taxes and Other Taxes, imposed on or with respect to any payment made
by or on account of any obligation of the Loan Parties under this Agreement.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Insurance Business” means one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance and other businesses reasonably
related thereto. “Insurance Contract” means any insurance contract or policy
issued by a Regulated Insurance Company but shall not include any Reinsurance
Agreement, Fronting Arrangement or Retrocession Agreement. “Insurance Licenses”
means the material licenses (including licenses or certificates of authority
from Applicable Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business held by any Regulated Insurance
Company. “Interest Election Request” means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.05, which, when in writing,
shall be substantially in the form of Exhibit C (or such other form as the
Lender may approve). “Interest Payment Date” means (a) as to any Base Rate Loan,
the last Business Day of each March, June, September and December and the
Maturity Date and (b) as to any Eurodollar Rate Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period, and the Maturity Date.



--------------------------------------------------------------------------------



 
[a101barcl191017.jpg]
12 “Interest Period” means, as to any Eurodollar Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if agreed to by the Lender, twelve months) thereafter, as specified in the
applicable Borrowing Request or Interest Election Request; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (iii) no Interest Period
shall extend beyond the Maturity Date. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. “Interpolated Rate” means, with respect to any
Eurodollar Rate Borrowing for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period, in each case as of 11:00 a.m., London time on the day two
Business Days prior to the first day of such Interest Period. “IPC” means
Validus Amalgamation Subsidiary, Ltd., a company organized under the laws of
Bermuda and successor by amalgamation to IPC Holdings, Ltd. “IPC Facility” means
the letters of credit master agreement between IPCRe Limited and Citibank N.A.,
providing for letters of credit and any modifications, amendments, restatements,
waivers, extensions, renewals, replacements or refinancings thereof; provided
that any such modifications, amendments, waivers, extensions, renewals,
replacements or refinancings be on terms which, when taken together as a whole,
are not adverse in any material respect to the interests of the Lender, as
compared to those contained in the IPC Facility as of the date hereof. “IPCRe
Limited” means IPCRe Limited, a company organized under the laws of Bermuda.
“IRS” means the Internal Revenue Service, or any Governmental Authority
succeeding to any of its principal functions. “Junior Subordinated Deferrable
Debentures” mean Holdings’s Junior Subordinated Deferrable Interest Debentures
due 2036 issued under the Junior Subordinated Indenture dated as of June 15,
2006 between Holdings and JPMorgan Chase Bank, National Association, as Trustee,
as the same has been and may be amended from time to time, and any substantially
similarly structured security issued by Holdings or any of its Subsidiaries,
including for the avoidance of doubt Holdings’s Junior Subordinated Deferrable
Interest Debentures due 2037 issued under the Junior Subordinated Indenture
dated June 21, 2007 between Holdings and Wilmington Trust Company, as Trustee,
Flagstone Reinsurance Holdings Limited’s (now Flagstone) Junior Subordinated
Deferrable Interest Notes due 2036 issued under the Junior



--------------------------------------------------------------------------------



 
[a101barcl191018.jpg]
13 Subordinated Indenture dated August 23, 2006 between Flagstone Reinsurance
Holdings Limited and JPMorgan Chase Bank, National Association, as Trustee,
Flagstone Reinsurance Holdings Limited’s (now Flagstone) Junior Subordinated
Deferrable Interest Notes due 2037 issued under the Junior Subordinated
Indenture dated September 20, 2007 between Flagstone Reinsurance Holdings
Limited and The Bank of New York Trust Company, National Association, as
Trustee, and Flagstone Finance S.A.’s Junior Subordinated Deferrable Interest
Notes due 2037 issued under the Junior Subordinated Indenture dated June 8, 2007
between Flagstone Finance S.A. and Wilmington Trust Company, as Trustee. “Legal
Requirements” means all applicable laws, rules and regulations and
interpretations thereof made by any governmental body or regulatory authority
(including any Applicable Insurance Regulatory Authority) having jurisdiction
over Holdings or a Subsidiary. “Lender” has the meaning assigned to such term in
the Preamble. “Lender’s Office” means the Lender’s address and, as appropriate,
account as set forth on Schedule 9.01, or such other address or account as the
Lender may from time to time notify to the Borrower. “Leverage Ratio” means the
ratio of (i) Consolidated Indebtedness to (ii) Consolidated Total Capital.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. “Loan” means a
revolving loan by the Lender to the Borrower under Section 2.01. “Loan
Documents” means, collectively, this Agreement and each Fee Letter. “Loan
Parties” means Holdings and the Borrower. “Margin Stock” means margin stock
within the meaning of Regulation U. “Material Adverse Effect” means any material
adverse condition or any material adverse change in or affecting (x) the
business, operations, assets, liabilities or financial condition of Holdings and
its Subsidiaries, taken as a whole, or (y) the rights and remedies of the Lender
or the ability of any Loan Party to perform its obligations to the Lender under
this Agreement. “Maturity Date” means: the earlier of (a) August 6, 2018 and (b)
the date of termination in whole of the Commitment pursuant to the terms hereof.
“Maximum Rate” has the meaning assigned to such term in Section 9.13.



--------------------------------------------------------------------------------



 
[a101barcl191019.jpg]
14 “Minimum Consolidated Net Worth Amount” means, at any time, an amount which
initially shall be equal to $2,789,131,000 and which amount shall be increased
as follows: (i) immediately following the last day of each fiscal quarter
(commencing with the fiscal quarter ended September 30, 2017) by an amount (if
positive) equal to 25% of the Net Income for such fiscal quarter and (ii) by 50%
of the aggregate increases in the consolidated shareholders’ equity of the
Company during such fiscal quarter by reason of the issuance and sale of common
Equity Interests of the Company, including upon any conversion of debt
securities of the Company into such Equity Interests. “Multiemployer Plan” means
any multiemployer plan as defined in Section 4001(a)(3) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) Holdings, any of its Subsidiaries or any ERISA Affiliate, and
each such plan for the five year period immediately following the latest date on
which Holdings, such Subsidiary or such ERISA Affiliate contributed to or had an
obligation to contribute to such plan. “Net Worth” means, as to any Person, the
sum of its capital stock (including its preferred stock), capital in excess of
par or stated value of shares of its capital stock (including its preferred
stock), retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders equity, but excluding (i) any treasury stock and (ii)
the amount of the effects of Financial Accounting Statement No. 115 (which
amount is shown on Holdings’ December 31, 2016 balance sheet under the caption
“Accumulated other comprehensive income” and which, after adoption of Financial
Accounting Statements Nos. 157 and 159 will be measured as the difference
between investments carried at estimated fair value and investments carried at
amortized cost). “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Loan Parties arising under any Loan
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the foregoing, the
Obligations include (a) the obligation to pay principal, interest, charges,
expenses, fees, indemnities and other amounts payable by the Borrower under any
Loan Document and (b) the obligation of the Borrower to reimburse any amount in
respect of any of the foregoing that the Lender, in each case in its sole
discretion, may elect to pay or advance on behalf of the Borrower. “OFAC” means
the office of Foreign Assets Control of the U.S. Department of Treasury. “Other
Connection Taxes” means, with respect to the Lender or any other recipient of
any payment to be made by or on account of any obligation of the Loan Parties
hereunder or under any of the other Credit Documents, Taxes imposed as a result
of a present or former connection between such Person and the jurisdiction
imposing such Tax (other than connections arising from such Person having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any



--------------------------------------------------------------------------------



 
[a101barcl191020.jpg]
15 other transaction pursuant to or enforced this Agreement, or sold or assigned
any Loan or an interest in any obligation of the Loan Parties under this
Agreement). “Other Taxes” means any and all present or future stamp,
registration, court or documentary taxes or any other similar excise or property
taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery or enforcement of, or performance under, or otherwise in
connection with this Agreement other than any Taxes that are Other Connection
Taxes imposed with respect to an assignment. “Outstanding Amount” means, on any
date, the aggregate outstanding principal amount of Loans after giving effect to
any borrowings and prepayments or repayments of thereof, occurring on such date.
“Participant” has the meaning assigned to such term in Section 9.04(d).
“Participant Register” has the meaning assigned to such term in Section 9.04(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)). “PBGC” means the Pension Benefit Guaranty
Corporation referred to and defined in ERISA and any successor entity performing
similar functions. “Permitted Subsidiary Indebtedness” means: (a) Indebtedness
of the Borrower or any other Subsidiary of Holdings under this Agreement or
existing on the date hereof and listed on Schedule 3.14 and extensions, renewals
and replacements of any such Indebtedness, provided that such extending, renewal
or replacement Indebtedness (i) shall not be Indebtedness of an obligor that was
not an obligor with respect to the Indebtedness being extended, renewed or
replaced, (ii) shall not be in a principal amount that exceeds the principal
amount of the Indebtedness being extended, renewed or replaced (plus any accrued
but unpaid interest and redemption premium payable by the terms of such
Indebtedness thereon and reasonable refinancing or renewal fees, costs and
expenses), (iii) shall not have an earlier maturity date or shorter weighted
average life than the Indebtedness being extended, renewed or replaced and (iv)
shall be subordinated to the Indebtedness incurred hereunder on terms (if any)
at least as favorable to the Lender as the Indebtedness being extended, renewed
or replaced; (b) Indebtedness of the Borrower or any other Subsidiary of
Holdings incurred in the ordinary course of business in connection with any
Capital Markets Product that are not entered into for speculative purposes; (c)
Indebtedness owed by Subsidiaries of Holdings to Holdings or any of its
Subsidiaries; (d) Indebtedness of the Borrower or any other Subsidiary of
Holdings incurred to finance the acquisition, construction or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed by the Borrower or any other Subsidiary of Holdings in
connection with the acquisition of any such assets or secured by a Lien on any
such



--------------------------------------------------------------------------------



 
[a101barcl191021.jpg]
16 assets prior to the acquisition thereof, provided that (i) such Indebtedness
is incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (d) shall not exceed $10,000,000 at any
time outstanding; (e) Indebtedness of the Borrower or any other Subsidiary of
Holdings in respect of letters of credit issued to reinsurance cedents, or to
lessors of real property in lieu of security deposits in connection with leases
of the Borrower or any other Subsidiary of Holdings, in each case in the
ordinary course of business; (f) Indebtedness of the Borrower or any other
Subsidiary of Holdings incurred in the ordinary course of business in connection
with workers’ compensation claims, self-insurance obligations, unemployment
insurance or other forms of governmental insurance or benefits and pursuant to
letters of credit or other security arrangements entered into in connection with
such insurance or benefit; and (g) Indebtedness under the Five-Year Secured
Letter of Credit Facility and the Five-Year Unsecured Revolving Credit Facility;
(h) Indebtedness representing installment insurance premiums owing by the
Borrower or any other Subsidiary of Holdings in the ordinary course of business
in respect of the liability insurance, casualty insurance or business
interruption insurance maintained by the Borrower or any other Subsidiary of
Holdings, in each case in respect of their properties and assets (but excluding,
for the avoidance of doubt, any insurance or reinsurance provided or obtained by
the Borrower or any other Subsidiary of Holdings in connection with performing
its Insurance Business or managing risk in respect thereof); (i) Acquired
Indebtedness of the Borrower and other Subsidiaries of Holdings in an aggregate
principal amount not exceeding $250,000,000 at any time outstanding; (j) without
duplication, additional Indebtedness of the Borrower and other Subsidiaries of
Holdings not otherwise permitted under clauses (a) through (i) of this
definition which, when added to the aggregate amount of all Liens (other than
with respect to Indebtedness incurred pursuant to this clause (j)) incurred by
Holdings pursuant to Section 6.03(w), shall not exceed at any time outstanding
10% of Consolidated Net Worth at the time of incurrence of any new Indebtedness
under this clause (j); provided that immediately after giving effect (including
pro forma effect) to the incurrence of any Indebtedness pursuant to this clause
(j), no Event of Default shall have occurred and be continuing; (k) Indebtedness
arising from Guarantees made by the Borrower or any Subsidiary of Holdings of
the type described in the definition hereof; (l) Indebtedness of the Borrower or
any Subsidiary of Holdings in connection with the Junior Subordinated Deferrable
Debentures, including the sale, assignment or transfer of such Indebtedness
among the Borrower and other Subsidiaries of Holdings; and (m) Indebtedness of
Validus Holdings (UK) plc created in connection with its acquisition of Validus
Reinsurance (Switzerland) Ltd.



--------------------------------------------------------------------------------



 
[a101barcl191022.jpg]
17 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any pension plan as defined in Section 3(2) of
ERISA and subject to Title IV of ERISA, which is maintained or contributed to by
(or to which there is an obligation to contribute of) Holdings or any of its
Subsidiaries or any of their ERISA Affiliates, and each such plan for the five
year period immediately following the latest date on which Holdings, any of its
Subsidiaries or any of their ERISA Affiliates maintained, contributed to or had
an obligation to contribute to such plan. “Policies” means all insurance
policies, annuity contracts, guaranteed interest contracts and funding
agreements (including riders to any such policies or contracts, certificates
issued with respect to group life insurance or annuity contracts and any
contracts issued in connection with retirement plans or arrangements) and
assumption certificates issued or to be issued (or filed pending current review
by applicable Governmental Authorities) by any Regulated Insurance Company and
any coinsurance agreements entered into or to be entered into by any Regulated
Insurance Company. “Preferred Securities” means any preferred Equity Interests
(or capital stock) of any Person that has preferential rights with respect to
dividends or redemptions or upon liquidation or dissolution of such Person over
shares of common Equity Interests (or capital stock) of any other class of such
Person. “Prepayment Notice” means a notice by the Borrower to prepay Loans,
which, when in writing, shall be substantially in the form of Exhibit D (or such
other form as the Lender may approve). “Prime Rate” means the rate of interest
last quoted by The Wall Street Journal as the “Prime Rate” in the U.S. or, if
The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Lender) or any similar release by the Federal
Reserve Board (as determined by the Lender). “Private Act” means separate
legislation enacted in Bermuda with the intention that such legislation apply
specifically to the Borrower, in whole or in part. “Protected Cell Company”
means a Subsidiary that has created segregated accounts pursuant to the
provisions of the Segregated Account Companies Act 2000 of Bermuda. “Register”
has the meaning assigned to such term in Section 9.04(c). “Regulated Insurance
Company” means any Subsidiary of Holdings, whether now owned or hereafter
acquired, that is authorized or admitted to carry on or transact Insurance
Business in any jurisdiction (foreign or domestic) and is regulated by any
Applicable Insurance Regulatory Authority.



--------------------------------------------------------------------------------



 
[a101barcl191023.jpg]
18 “Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof. “Regulation T” means Regulation T of the Federal Reserve Board, as in
effect from time to time and all official rulings and interpretations thereunder
or thereof. “Regulation U” means Regulation U of the Federal Reserve Board, as
in effect from time to time and all official rulings and interpretations
thereunder or thereof. “Regulation X” means Regulation X of the Federal Reserve
Board, as in effect from time to time and all official rulings and
interpretations thereunder or thereof. “Reinsurance Agreement” means any
agreement, contract, treaty, certificate or other arrangement whereby any
Regulated Insurance Company agrees to transfer, cede or retrocede to another
insurer or reinsurer all or part of the liability assumed or assets held by such
Regulated Insurance Company under a policy or policies of insurance issued by
such Regulated Insurance Company or under a reinsurance agreement assumed by
such Regulated Insurance Company. “Related Parties” means, with respect to any
specified Person, such Person’s Affiliates and the respective directors,
officers, employees, agents and advisers of such Person and such Person’s
Affiliates. “Restricted Margin Stock” means Margin Stock owned by Holdings or
any of its Subsidiaries the value of which (determined as required under clause
2(i) of the definition of “Indirectly Secured” set forth in Regulation U)
represents not more than 33% of the aggregate value (determined as required
under clause (2)(i) of the definition of “Indirectly Secured” set forth in
Regulation U), on a consolidated basis, of the property and assets of Holdings
and its Subsidiaries (excluding any Margin Stock) that is subject to the
provisions of Sections 6.02 and 6.03. “Retrocession Agreement” means any
agreement, contract, treaty or other arrangement whereby one or more insurers or
reinsurers, as retrocessionaires, assume liabilities of reinsurers under a
Reinsurance Agreement or other retrocessionaires under another Retrocession
Agreement. “S&P” means S&P Global Ratings, a division of S&P Global Inc., and
any successor to its rating agency business. “Sanctioned Country” means, at any
time, a country, region or territory which is itself the subject or target of
any comprehensive Sanctions (at the time of this Agreement, Crimea, Cuba, Iran,
North Korea, Sudan and Syria). “Sanctioned Person” means, at any time, (a) any
Person listed in any Sanctions- related list of designated Persons maintained by
OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury of the United Kingdom or other relevant
and applicable sanctions authority, (b) any Person located, organized or
resident in



--------------------------------------------------------------------------------



 
[a101barcl191024.jpg]
19 a Sanctioned Country or (c) any Person owned 50% or more or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or other relevant and applicable sanctions authority. “SAP”
means, with respect to any Regulated Insurance Company, the statutory accounting
principles and accounting procedures and practices prescribed or permitted by
the Applicable Insurance Regulatory Authority of the state or jurisdiction in
which such Regulated Insurance Company is domiciled; it being understood and
agreed that determinations in accordance with SAP for purposes of Article VII,
including defined terms as used therein, are subject (to the extent provided
therein) to Section 1.03. “Screen Rate” means with respect to the Eurodollar
Rate for any Interest Period, the London interbank offered rate administered by
ICE Benchmark Administration Limited (or any other person which takes over
administration of that rate) for Dollars and the relevant Interest Period
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement
Reuters page which displays that rate). If such page or service ceases to be
available, the Lender may specify another page or service, displaying the
relevant rate after consultation with the Borrower; provided that, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Lender from time to time in its reasonable discretion. If, as to
any currency, no Screen Rate shall be available for a particular Interest Period
but Screen Rates shall be available for maturities both longer and shorter than
such Interest Period, then the Screen Rate for such Interest Period shall be the
Interpolated Rate. Notwithstanding the foregoing, if the Screen Rate, determined
as provided above, would otherwise be less than zero, then the Screen Rate shall
be deemed to be zero for all purposes. “SEC” means the Securities and Exchange
Commission, or any Governmental Authority succeeding to any of its principal
functions. “Service of Process Agent” means CT Corporation Systems, 111 Eighth
Avenue, New York, New York 10011. “Significant Insurance Subsidiary” means a
Regulated Insurance Company which is also a Significant Subsidiary. “Significant
Subsidiary” means the Borrower, each Subsidiary of other Holdings that either
(i) as of the end of the most recently completed fiscal year of Holdings for
which audited financial statements are available, has assets that exceed 10% of
the total consolidated assets of Holdings and all of its Subsidiaries as of the
last day of such period or (ii) for the most recently completed fiscal year of
Holdings for which audited financial statements are available, has revenues that
exceed 10% of the consolidated revenue of Holdings and all of its Subsidiaries
for such period; provided that, if at any time the aggregate amount of the total
consolidated assets of



--------------------------------------------------------------------------------



 
[a101barcl191025.jpg]
20 Holdings and all of its Subsidiaries or the consolidated revenue of Holdings
and all of its Subsidiaries attributable to Subsidiaries that are not
Significant Subsidiaries exceeds 15% of the total consolidated assets of
Holdings and all of its Subsidiaries as of the end of any such fiscal year or
15% of the consolidated revenue of Holdings and all of its Subsidiaries for any
such fiscal quarter, Holdings (or, in the event Holdings has failed to do so
within ten days, the Lender) shall designate sufficient Subsidiaries as
“Significant Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Significant
Subsidiaries. “Solvent” means, with respect to any Person on a particular date,
that on such date (a) the amount of the “present fair saleable value” of each of
the business and assets of such Person will, as of such date, exceed the amount
of all “liabilities of such Person, contingent or otherwise”, as of such date,
as such quoted terms are determined in accordance with applicable federal and
state laws governing determinations of the insolvency of debtors, (b) the
present fair saleable value of each of the business and assets of such Person is
greater than the amount that will be required to be paid on or in respect of the
probable “liability” on the existing debts and other “liabilities contingent or
otherwise” of such Person, (c) the assets of such Person do not constitute
unreasonably small capital for such Person to carry out its business as now
conducted and as proposed to be conducted including the capital needs of such
Person, taking into account the particular capital requirements of the business
conducted by such Person and projected capital requirements and capital
availability thereof, (d) such Person does not intend to incur debts beyond
their ability to pay such debts as they mature (taking into account the timing
and amounts of cash to be received by such Person, and of amounts to be payable
on or in respect of debt of such Person) and (e) such Person does not believe
that final judgments against such Person in actions for money damages presently
pending will be rendered at a time when, or in an amount such that, they will be
unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum reasonable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) and such Person believes that its cash flow, after taking into account
all other anticipated uses of the cash of such Person (including the payments on
or in respect of debt referred to in paragraph (d) of this definition), will at
all times be sufficient to pay all such judgments promptly in accordance with
their terms. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (A) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (B) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured. “Statutory Statements” means, with
respect to any Regulated Insurance Company for any fiscal year, the annual or
quarterly financial statements of such Regulated Insurance Company as required
to be filed with the Insurance Regulatory Authority of its jurisdiction of
domicile and in accordance with the laws of such jurisdiction, together with all
exhibits, schedules, certificates and actuarial opinions required to be filed or
delivered therewith. “Subsidiary” means any subsidiary of Holdings. “subsidiary”
means, with respect to any Person (the “parent”) at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of



--------------------------------------------------------------------------------



 
[a101barcl191026.jpg]
21 which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. “Taxes” means any and all present or future
taxes, levies, imposts, duties, deductions, fees, assessments, fees,
assessments, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto. “Total
Outstandings” means the aggregate Outstanding Amount of all Loans. “Transaction”
means the execution, delivery and performance by each Loan Party of this
Agreement, the borrowing of Loans by the Borrower and the use of proceeds
thereof, in each case, on and after the Closing Date. “Type”, when used in
reference to any Loan or Borrowing, refers to whether the rate of interest on
such Loan, or on the Loans comprising such Borrowing, is determined by reference
to the Adjusted Eurodollar Rate or the Base Rate. “United States” and “U.S.”
mean the United States of America. “Unrestricted Margin Stock” means any Margin
Stock owned by Holdings or any of its Subsidiaries which is not Restricted
Margin Stock. “U.S. Person” means any Person that is a “United States person” as
defined in Section 7701(a)(30) of the Code. “U.S. Tax Compliance Certificate”
has the meaning assigned to such term in Section 2.11(e). “Wholly-Owned
Subsidiary” of any Person means any subsidiary of such Person to the extent all
of the capital stock or other ownership interests in such subsidiary, other than
directors’ or nominees’ qualifying shares, is owned directly or indirectly by
such Person. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. SECTION 1.02 Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws



--------------------------------------------------------------------------------



 
[a101barcl191027.jpg]
22 (including official rulings and interpretations thereunder having the force
of law or with which affected Persons customarily comply), and all judgments,
orders and decrees, of all Governmental Authorities. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. SECTION 1.03 Accounting Terms; Changes in GAAP.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP or SAP, as the case
may be, as in effect from time to time; provided that, if the Borrower notifies
the Lender that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or
SAP or in the application thereof on the operation of such provision (or if the
Lender notifies the Borrower that the Lender requests an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or SAP or in the application thereof,
then such provision shall be interpreted on the basis of GAAP or SAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance with Section 9.02. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein to calculate
compliance with Sections 6.10 shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
Holdings or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.



--------------------------------------------------------------------------------



 
[a101barcl191028.jpg]
23 ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS SECTION 2.01 Revolving
Commitment. Subject to and upon the terms and conditions herein set forth, the
Lender agrees, at any time and from time to time during the Availability Period,
to make a loan or loans (each, a “Loan” and, collectively, the “Loans”) to the
Borrower, which Loans (i) may be made and maintained only in Dollars; (ii) may
be repaid and reborrowed in accordance with the provisions hereof; (iii) except
as hereinafter provided, may, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that all Loans made as part of the same Borrowing shall, unless
otherwise specified herein, consist of Loans of the same Type; and (iv) shall
not be made (and shall not be required to be made) by the Lender if the making
of same would cause the aggregate Outstanding Amount of the Loans to exceed the
Lender’s Commitment as then in effect. SECTION 2.02 Loans and Borrowings. (a)
Type of Loans. Subject to Section 2.16, each Borrowing shall be comprised
entirely of Base Rate Loans or Eurodollar Rate Loans as the Borrower may request
in accordance herewith. The Lender at its option may make any Eurodollar Rate
Loan by causing any domestic or foreign branch or Affiliate of the Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Eurodollar Rate Loan in accordance with
the terms of this Agreement. (b) Minimum Amounts; Limitation on Number of
Borrowings. Each Eurodollar Rate Borrowing shall be in an aggregate amount of
$5,000,000 or a larger multiple of $100,000. Each Base Rate Borrowing shall be
in an aggregate amount equal to $1,000,000 or a larger multiple of $100,000;
provided that a Base Rate Borrowing may be in an aggregate amount that is equal
to the entire unused balance of the Commitment. Borrowings of more than one Type
may be outstanding at the same time; provided that there shall not be more than
a total of 10 Eurodollar Rate Borrowings outstanding at any time. SECTION 2.03
Borrowing Requests. (a) Notice by Borrower. Each Borrowing shall be made upon
the Borrower’s irrevocable notice to the Lender. Each such notice shall be in
the form of a written Borrowing Request, appropriately completed and signed by
an Authorized Officer of the Borrower and must be received by the Lender not
later than 11:00 a.m. (New York City time) (i) in the case of a Eurodollar Rate
Borrowing, three Business Days prior to the date of the requested Borrowing or
(ii) in the case of a Base Rate Borrowing, one Business Day prior to the date of
the requested Borrowing. (b) Content of Borrowing Requests. Each Borrowing
Request pursuant to this Section shall specify the following information in
compliance with Section 2.02: (i) the aggregate amount of the requested
Borrowing; (ii) the date of such Borrowing (which shall be a Business Day);
(iii) whether such Borrowing is to be a Base Rate Borrowing or Eurodollar Rate
Borrowing;



--------------------------------------------------------------------------------



 
[a101barcl191029.jpg]
24 (iv) in the case of a Eurodollar Rate Borrowing, the Interest Period
therefor; and (v) the location and number of the Borrower’s account to which
funds are to be disbursed. (c) Failure to Elect. If no election as to the Type
of a Borrowing is specified in the applicable Borrowing Request, then the
requested Borrowing shall be a Base Rate Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Rate Borrowing, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
SECTION 2.04 Funding of Borrowings. The Lender shall make the amount of each
Borrowing available to the Borrower in immediately available funds not later
than 12:00 noon (New York City time) on the proposed date thereof, by wire
transfer of such funds in accordance with the instructions provided in the
applicable Borrowing Request. SECTION 2.05 Interest Elections. (a) Elections by
Borrower for Borrowings. The Loans comprising each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Rate Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Eurodollar Rate Borrowing, may elect the
Interest Period therefor, all as provided in this Section 2.05. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case the Loans comprising each such portion shall be
considered a separate Borrowing. (b) Notice of Elections. Each such election
pursuant to this Section shall be made upon the Borrower’s irrevocable notice to
the Lender. Each such notice shall be in the form of a written Interest Election
Request, appropriately completed and signed by an Authorized Officer of the
Borrower and must be received by the Lender not later than the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the Closing Date of such election. (c) Content of Interest Election Requests.
Each Interest Election Request pursuant to this Section shall specify the
following information in compliance with Section 2.02: (i) the Borrowing to
which such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Interest Election Request, which shall be a Business Day; (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or Eurodollar Rate Borrowing;
and



--------------------------------------------------------------------------------



 
[a101barcl191030.jpg]
25 (iv) if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest
Period therefor after giving effect to such election. (d) Failure to Elect;
Events of Default. If the Borrower fails to deliver a timely and complete
Interest Election Request with respect to a Eurodollar Rate Borrowing prior to
the end of the Interest Period therefor, then, unless such Eurodollar Rate
Borrowing is repaid as provided herein, the Borrower shall be deemed to have
selected that such Eurodollar Rate Borrowing shall automatically be converted to
a Base Rate Borrowing at the end of such Interest Period. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Lender so notifies the Borrower, then, so long as such Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Rate Borrowing and (ii) unless repaid, each Eurodollar Rate Borrowing
shall automatically be converted to a Base Rate Borrowing at the end of the
Interest Period therefor. SECTION 2.06 Increased Costs. (a) Increased Costs
Generally. If a Change in Law shall (i) impose, modify or make applicable any
reserve, deposit, capital adequacy, liquidity or similar requirement (including
any insurance charge or other assessment) against letters of credit issued by or
participated in, assets of, deposits with or for the account of, or credit
extended by, the Lender (except any such reserve requirement reflected in the
Adjusted Eurodollar Rate), or (ii) impose on the Lender or the London interbank
market any other conditions directly or indirectly affecting this Agreement, or
any Loans made by the Lender, or (iii) subject the Lender to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes, (C) Connection Income Taxes, and (D) Other
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; and the result of any of the foregoing is to increase the
cost to the Lender of making or maintaining any Loan (or of maintaining its
obligation to make any such Loan), then, upon written demand to the Borrower by
the Lender, the Borrower shall pay to the Lender such additional amount or
amounts as will compensate the Lender for such increased cost or reduction. (b)
Capital Requirements. If the Lender determines that any Change in Law affecting
the Lender, any of its applicable lending offices or its holding company
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on capital for the Lender or its holding company, if
any, as a consequence of this Agreement, the Commitment of the Lender or the
Loans made by the Lender to a level below that which the Lender or its holding
company, as the case may be, could have achieved but for such Change in Law
(taking into consideration the Lender’s or its holding company’s policies, as
applicable, with respect to capital adequacy, as generally applied), then from
time to time upon written demand to the Borrower from



--------------------------------------------------------------------------------



 
[a101barcl191031.jpg]
26 the Lender, the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or its holding company for any such
reduction suffered. (c) Certificates for Reimbursement. A certificate submitted
to Borrower by the Lender setting forth (i) the basis, in reasonable detail, for
the determination of such additional amount or amounts necessary to compensate
the Lender as aforesaid and (ii) the basis, in reasonable detail, for the
computation of such amount or amounts, which shall be consistently applied shall
be final and conclusive and binding on the Borrower absent manifest error,
although the failure to deliver any such certificate shall not release or
diminish the Borrower’s obligations to pay additional amounts pursuant to this
Section 2.06 upon subsequent receipt of such certificate. (d) Delay in Requests.
Failure or delay on the part of the Lender to demand compensation pursuant to
this Section shall not constitute a waiver of the Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that the Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of the Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof). SECTION 2.07 Termination and
Reduction of Commitment. (a) Unless previously terminated, the Commitment shall
automatically terminate on the date specified in clause (a)(i) of the definition
of “Maturity Date” (as may be extended pursuant to Section 2.19. (b) The
Borrower may, without premium or penalty (but subject to break funding payments
required by Section 2.17), at any time terminate, or from time to time reduce,
the Commitment; provided that (i) each reduction of the Commitment shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Commitment
if, after giving effect to such termination or reduction and any concurrent
prepayment of the Loans in accordance with Section 2.15, the Total Outstandings
would exceed the Commitment. (c) The Borrower shall notify the Lender of any
election to terminate or reduce the Commitment under paragraph (b) of this
Section 2.07 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of Commitment may state that
such notice is conditioned upon the effectiveness of other credit facilities or
other alternative financing or other transactions specified therein, in which
case such notice may be revoked without penalty prior to the specified time if
such condition is not satisfied (each such notice a “Conditional Termination
Notice”). Any termination or reduction of the Commitment shall be permanent.



--------------------------------------------------------------------------------



 
[a101barcl191032.jpg]
27 SECTION 2.08 Mandatory Prepayment. If on any date the Total Outstandings
exceed the Commitment as then in effect, the Borrower shall prepay on such date
the principal amount of outstanding Loans in amount equal to the amount of any
such excess. SECTION 2.09 Interest. (a) Interest Rates. Subject to paragraph (b)
of this Section, (i) each Base Rate Loan shall bear interest at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans; and (ii)
each Eurodollar Rate Loan shall bear interest at a rate per annum equal to the
Adjusted Eurodollar Rate for the Interest Period therefor plus the Applicable
Rate for Eurodollar Rate Loans. (b) Default Interest. If any amount payable by
the Borrower under this Agreement or any other Loan Document (including
principal of any Loan, interest, fees and other amount) is not paid when due,
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a rate per annum equal to the applicable Default
Rate. (c) Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein; provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a Base Rate
Loan prior to the Maturity Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Rate Borrowing prior
to the end of the Interest Period therefor, accrued interest on such Borrowing
shall be payable on the effective date of such conversion. (d) Interest
Computation. All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate at times
when the Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate or Adjusted Eurodollar Rate
shall be determined by the Lender, and such determination shall be conclusive
absent manifest error. SECTION 2.10 Fees. (a) The Borrower agrees to pay to the
Lender a commitment fee (the “Commitment Fee”), which shall accrue at a rate per
annum equal to 0.15% on the average daily unused amount of the Commitment,
during the period from and including the Closing Date to but excluding the
Maturity Date. Accrued commitment fees shall be payable in arrears on the last
Business Day of each March, June, September and December of each year and on the
Maturity Date. All Commitment Fees shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day). (b) All
fees payable hereunder shall be paid on the dates due, in immediately available
funds. Fees paid shall not be refundable under any circumstances.



--------------------------------------------------------------------------------



 
[a101barcl191033.jpg]
28 SECTION 2.11 Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party under any Credit Document shall be made free and
clear of and without deduction for any Taxes except as required by applicable
law. If any applicable law (as determined in the good faith discretion of the
applicable withholding agent) requires the withholding or deduction of any Tax
from any such payment, then (i) if such Tax is an Indemnified Tax or Other Tax,
the sum payable by the applicable Loan Party shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Lender receives an amount equal
to the sum it would have received had no such withholding or deductions been
made, (ii) the applicable withholding agent shall make such withholding or
deductions and (iii) the applicable withholding agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable law. (b) In addition, the applicable Loan Party shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law. (c) Each Loan Party severally (and not jointly) agrees to indemnify the
Lender within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid or payable by such recipient and any penalties, interest and reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability (with reasonable detail) delivered to any Loan
Party by the Lender shall be conclusive absent manifest error. (d) As soon as
reasonably practicable after any payment of Indemnified Taxes or Other Taxes by
any Loan Party to a Governmental Authority, such Loan Party shall deliver to the
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender. (e) (i)
If the Lender is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Credit Document, the Lender shall
deliver to the applicable Loan Party, at the time or times reasonably requested
by the Borrower, such properly completed and executed documentation reasonably
requested by such Loan Party as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, the Lender, if
reasonably requested by any Loan Party, shall deliver such other documentation
prescribed by applicable law or reasonably requested by such Loan Party as will
enable such Loan Party to determine whether or not the Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.11(e)(ii)(A) and (ii)(B) and 2.11(g) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of the
Lender.



--------------------------------------------------------------------------------



 
[a101barcl191034.jpg]
29 (ii) Without limiting the generality of the foregoing, in the event that any
Loan Party is a U.S. Person, or, if not a U.S. Person, upon and Loan Party’s
request, (A) if the Lender is a U.S. Person, it shall deliver to such Loan Party
on or prior to the date on which the Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Loan Party), executed originals of IRS Form W-9 certifying that the Lender is
exempt from U.S. federal backup withholding tax; (B) any Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to such Loan Party (in
such number of copies as shall be requested) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Loan Party), whichever of the
following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Credit Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Credit Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2) executed originals of IRS Form W-8ECI; (3) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a certificate substantially in the form of Exhibit E-1
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of such Loan Party
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or (4) to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner; and



--------------------------------------------------------------------------------



 
[a101barcl191035.jpg]
30 (C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Loan Party (in such number of copies as shall be requested) on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Loan Party), executed originals of any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit such Loan Party to determine
the withholding or deduction required to be made. The Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Loan Parties in writing of its legal inability to do so. (f)
If the Lender determines, in its sole discretion exercised in good faith, that
it is entitled to claim or receive a refund from a Governmental Authority in
respect of Indemnified Taxes or Other Taxes paid by any Loan Party pursuant to
this Section 2.11, the Lender shall promptly notify such Loan Party of the
availability of such refund claim and, if the Lender determines, in its sole
discretion exercised in good faith, that making a claim for refund will not have
an adverse effect on its Taxes or business operations, shall, within 60 days
after receipt of a request by such Loan Party and at the Holdings’ expense, make
a claim to such Governmental Authority for such refund. If the Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 2.11, it shall pay over such refund to such Loan Party (but only to
the extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.11 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses of such Loan
Party incurred in obtaining such refund and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Loan Party, upon the request of the Lender, agrees
to repay the amount paid over to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the Lender
in the event the Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.11(f) in
no event will the Lender be required to pay any amount to an indemnifying party
pursuant to this Section 2.11(f) the payment of which would place the Lender in
a less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section shall not be
construed to require the Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to any Loan Party
or any other Person. (g) If a payment made to the Lender under this Agreement or
any Credit Document would be subject to U.S. Federal withholding Tax imposed by
FATCA if the Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), the Lender shall deliver to the applicable Loan
Party at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower such documentation prescribed by applicable
law (including as prescribed by



--------------------------------------------------------------------------------



 
[a101barcl191036.jpg]
31 Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by such Loan Party as may be necessary for such Loan Party
to comply with its obligations under FATCA and to determine that the Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
2.11(g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. (h) For purposes of this Section 2.11, the term “applicable law”
includes FATCA. SECTION 2.12 Payments Generally. (a) The Borrower shall make
each payment required to be made by it hereunder (whether of principal,
interest, fees or of amounts payable under Section 2.06 or 2.11 or otherwise)
prior to 12:00 noon (or, in the case of any prepayment or repayment in full of
all outstanding Loans, 2:00 p.m.), New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim in Dollars. Any
amounts received after such time on any date may, in the discretion of the
Lender, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Lender at the Lender’s Office. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. (b) If at
any time insufficient funds are received by and available to the Lender to pay
fully all amounts of principal, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, and (ii) second, towards payment of principal then due hereunder.
SECTION 2.13 Mitigation Obligations. If the Lender requests compensation under
Section 2.06, or if any Loan Party is required to pay any additional amount to
the Lender or any Governmental Authority for the account of the Lender pursuant
to Section 2.06 or Section 2.11, or the Lender determines it can no longer make
or maintain Eurodollar Rate Loans pursuant to Section 2.18, then the Lender
shall use reasonable efforts to designate a different lending office for funding
its Loans hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of the Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.06 or 2.11, as the case may be, in the future, or mitigate the
impact of Section 2.18 and (ii) would not subject the Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to the Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by the
Lender in connection with any such designation or assignment. SECTION 2.14
Repayment of Loans; Evidence of Debt. (a) The Borrower hereby unconditionally
promises to pay to the Lender the then unpaid principal amount of all Loans on
the Maturity Date. (b) The Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
the Lender resulting from each Loan,



--------------------------------------------------------------------------------



 
[a101barcl191037.jpg]
32 including the amounts of principal and interest payable and paid to the
Lender from time to time hereunder. (c) The entries made in the accounts
maintained pursuant to paragraph (b) of this Section shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of the Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement. SECTION 2.15 Voluntary
Prepayment of Loans. (a) The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty, except as provided in Section 2.17, subject to prior notice in
accordance with paragraph (b) of this Section. (b) The Borrower shall notify the
Lender by telephone (confirmed a written Prepayment Notice, appropriately
completed and signed by an Authorized Officer of the Borrower) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Rate Borrowing, not
later than 12:00 noon, New York City time, three Business Days before the date
of prepayment or (ii) in the case of prepayment of a Base Rate Borrowing, not
later than 12:00 noon, New York City time, on the date of prepayment. Each such
notice shall be irrevocable (unless given in connection with a Conditional
Termination Notice, as set forth in Section 2.07, in which case, subject to
Section 2.17, such notice of prepayment may be revoked if such Conditional
Termination Notice is revoked in accordance with Section 2.07) and shall specify
the prepayment date, the Borrowing or Borrowings which are to be prepaid and the
principal amount of each Borrowing or portion thereof to be prepaid. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.09. SECTION 2.16 Alternate Rate of Interest. If
prior to the commencement of any Interest Period for a Eurodollar Rate
Borrowing: (a) the Lender reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or (b) the
Lender reasonably determines that the Eurodollar Rate for such Interest Period
will not adequately and fairly reflect the cost to the Lender of making or
maintaining its Loan included in such Borrowing for such Interest Period; then
the Lender shall give notice thereof to the Borrower by telephone (followed by
written or facsimile notice) or facsimile or in writing as promptly as
practicable thereafter and, until the Lender notifies the Borrower that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Rate Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Rate
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.



--------------------------------------------------------------------------------



 
[a101barcl191038.jpg]
33 SECTION 2.17 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of a mandatory prepayment under
Section 2.08 or the occurrence of an Event of Default), (b) the conversion of
any Eurodollar Rate Loan other than on the last day of the Interest Period
applicable thereto, or (c) the failure to borrow, convert, continue or prepay
any Eurodollar Rate Loan on the date specified in any notice delivered pursuant
hereto, then, in any such event, the Borrower shall compensate the Lender for
the loss, cost and expense attributable to such event. In the case of a
Eurodollar Rate Loan, such loss, cost or expense to the Lender shall be deemed
to include an amount determined by the Lender to be the excess, if any, of (i)
the amount of interest which would have accrued on the principal amount of such
Loan had such event not occurred, at the Eurodollar Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which the Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of the comparable amount and period from other banks in the Eurodollar
market. A certificate of the Lender setting forth in reasonable detail any
amount or amounts that the Lender is entitled to receive pursuant to this
Section shall be delivered to Borrower and shall be conclusive absent manifest
error. The Borrower shall pay the Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. SECTION 2.18 Illegality. If
the Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
applicable lending office to make, maintain or fund Loans whose interest is
determined by reference to the Adjusted Eurodollar Rate, or to determine or
charge interest rates based upon the Adjusted Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of the
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by the Lender to the Borrower, (i)
any obligation of the Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of the Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Adjusted
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of the Lender shall, if necessary to avoid such illegality, be determined
by the Lender without reference to the Adjusted Eurodollar Rate component of the
Base Rate, in each case until the Lender notifies the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from the Lender, prepay or, if
applicable, convert all Eurodollar Rate Loans to Base Rate Loans (the interest
rate on which Base Rate Loans shall, if necessary to avoid such illegality, be
determined by the Lender without reference to the Adjusted Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if the Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if the Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of the Lender determining or charging interest rates based upon the
Adjusted Eurodollar Rate, the Lender shall during the period of such suspension
compute the Base Rate without reference to the Adjusted Eurodollar Rate
component. Upon any such



--------------------------------------------------------------------------------



 
[a101barcl191039.jpg]
34 prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted, together with any additional amounts required
pursuant to Section 2.17. SECTION 2.19 Extension of Commitment. (a) Requests for
Extension. The Borrower may, on not more than two occasions, by notice to the
Lender not earlier than 90 days and not later than 30 days prior to the Maturity
Date then in effect hereunder (the “Existing Revolving Maturity Date”), request
that the Lender extend the Maturity Date for an additional 364 days from the
Existing Revolving Maturity Date. (b) Lender Elections to Extend. The Lender,
acting in its sole and individual discretion, shall, by notice to the Borrower
given not later than the date that is 15 days (or, if such date is not a
Business Day, on the next preceding Business Day) prior to the Existing
Revolving Maturity Date, advise the Borrower whether or not the Lender agrees to
such extension. (c) Conditions to Effectiveness of Extensions. Notwithstanding
the foregoing, the extension of the Maturity Date pursuant to this Section shall
not be effective unless: (i) no Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto; and (ii) all
representations and warranties (excluding those set forth in Section 3.09(b))
contained herein shall be true and correct in all material respects (or, in the
case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) with the same effect as though such
representations and warranties had been made on the date of such extension (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date). ARTICLE III
REPRESENTATIONS AND WARRANTIES Each of Holdings and the Borrower, on behalf of
itself and its Subsidiaries represents and warrants to the Lender that: SECTION
3.01 Corporate Status. Each of Holdings and each of its Significant Subsidiaries
(i) is a duly organized and validly existing corporation or business trust or
other entity in good standing under the laws of the jurisdiction of its
organization and has the corporate or other organizational power and authority
to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage, and (ii) has been duly qualified and
is authorized to do business and is in good standing in all jurisdictions where
it is required to be so qualified, except, in the case of this clause (ii),
where the failure to be so qualified, authorized or in good standing, either
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[a101barcl191040.jpg]
35 SECTION 3.02 Corporate Power and Authority. Each Loan Party has the corporate
power and authority to execute, deliver and carry out the terms and provisions
of this Agreement and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement. Each Loan Party has duly
executed and delivered this Agreement and this Agreement constitutes the legal,
valid and binding obligation of each Loan Party enforceable against each Loan
Party in accordance with its terms, except to the extent that enforceability
thereof may be limited by applicable bankruptcy, insolvency, moratorium or
similar laws affecting creditors’ rights generally and general principles of
equity regardless of whether enforcement is sought in a proceeding in equity or
at law. SECTION 3.03 No Contravention of Agreements or Organizational Documents.
Neither the execution, delivery and performance by any Loan Party of this
Agreement nor compliance with the terms and provisions hereof, nor the
consummation of the transactions contemplated herein, (i) will contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of any Loan Party or any of its
Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust,
loan agreement, credit agreement or any other material instrument to which any
Loan Party or any of its Subsidiaries is a party or by which it or any of its
property or assets are bound or to which it may be subject or (iii) will violate
any provision of the certificate of incorporation, by-laws or other
organizational documents of Holdings or any of its Subsidiaries, except to the
extent that, in the case of each of the immediately preceding clauses (i) and
(ii), would reasonably be expected to have a Material Adverse Effect. SECTION
3.04 Litigation and Environmental Matters. There are no actions, suits or
proceedings pending or, to the best knowledge of Holdings or any of its
Significant Subsidiaries, threatened involving Holdings or any of its
Subsidiaries (including with respect to this Agreement) that, either
individually or in the aggregate, have had, or would reasonably be expected to
have, a Material Adverse Effect. Except for any matters that, either
individually or in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect, neither Holdings nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability. SECTION 3.05 Use of
Proceeds; Margin Regulations. (a) All proceeds of the Loans shall be utilized
for the general corporate (including acquisitions) and working capital purposes
of the Borrower. (b) Neither the making of any Loan hereunder nor the use of the
proceeds thereof will violate or be inconsistent with the provisions of
Regulation T, U or X and, to the extent such use entails a violation of the
provisions of Regulations T, U or X, no part of the proceeds of any Loan will be
used to purchase or carry any Margin Stock or to extend credit for the purpose
of purchasing or carrying any Margin Stock.



--------------------------------------------------------------------------------



 
[a101barcl191041.jpg]
36 SECTION 3.06 Approvals. Any (a) order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic governmental or public body or authority,
or any subdivision thereof, which is required to authorize or is required or (b)
third party approval, permit or license required to be obtained, in each case in
connection with (i) the Transaction or (ii) the legality, validity, binding
effect or enforceability of this Agreement, has been obtained and is in full
force and effect. SECTION 3.07 Investment Company Act. No Loan Party is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. SECTION
3.08 True and Complete Disclosure; Projections and Assumptions. All factual
information (taken as a whole) heretofore or contemporaneously furnished by
Holdings, the Borrower or any of its Subsidiaries to the Lender (including all
information contained in this Agreement) for purposes of or in connection with
this Agreement or any transaction contemplated herein is, and all other factual
information (taken as a whole with all other such information theretofore or
contemporaneously furnished) hereafter furnished by any such Persons to the
Lender will be, true and accurate in all material respects on the date as of
which such information is dated and not incomplete by omitting to state any
material fact necessary to make such information (taken as a whole with all
other such information theretofore or contemporaneously furnished) not
materially misleading at such time in light of the circumstances under which
such information was provided; provided that with respect to projections,
Holdings represents only that the projections contained in such materials are
based on good faith estimates and assumptions believed by Holdings to be
reasonable and attainable at the time made, it being recognized by the Lender
that such projections as to future events are not to be viewed as facts and are
subject to significant uncertainties and contingencies many of which are beyond
Holdings’ control and that actual results during the period or periods covered
by any such projections may materially differ from the projected results.
SECTION 3.09 Financial Condition. (a) Holdings has heretofore furnished to the
Lender its consolidated balance sheet and consolidated statements of operations
and comprehensive income (loss), shareholders’ equity and cash flows (x) as of
and for the fiscal year ended December 31, 2016, and (y) as of and for the
fiscal quarter and the portion of the fiscal year ended March 31, 2017, in each
case, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of Holdings and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
adjustments and the absence of footnotes. (b) Since December 31, 2016, nothing
has occurred, either individually or in the aggregate, which has resulted in, or
would reasonably be expected to result in, any material adverse condition or any
material adverse change in or affecting (i) the business, operations, assets,
liabilities or financial condition of Holdings and its Subsidiaries, taken as a
whole, or (ii) the rights and remedies of the Lender or the ability of any Loan
Party to perform its obligations to the Lender under this Agreement.



--------------------------------------------------------------------------------



 
[a101barcl191042.jpg]
37 SECTION 3.10 Tax Returns and Payments. Except where the failure to do so
would not reasonably be expected, individually or in aggregate, to have a
Material Adverse Effect, Holdings and its Subsidiaries (i) have timely filed or
caused to be timely filed with the appropriate taxing authority (taking into
account any applicable extension within which to file) all income and other tax
returns (including any statements, forms and reports), domestic and foreign,
required to be filed by Holdings or any of its Subsidiaries, and (ii) have
timely paid, collected or remitted or caused to have timely paid, collected or
remitted all taxes payable by them which have become due and assessments which
have become due, except for those contested in good faith and adequately
disclosed and for which adequate reserves have been established in accordance
with GAAP. To the best knowledge of Holdings and its Subsidiaries, there is no
action, suit, proceeding, investigation, audit or claim now pending, or proposed
or threatened in writing, by any taxing authority regarding any income taxes or
any other taxes relating to Holdings or any of its Subsidiaries, which, either
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect. To the best knowledge of Holdings and its
Subsidiaries, no tax Liens have been filed and no claims are pending, or
proposed or threatened in writing, with respect to any taxes, fees or other
charges for any taxable period, except for Liens permitted under Section 6.03
and claims which, either individually or in the aggregate, have not had, and
would not reasonably be expected to have, a Material Adverse Effect. SECTION
3.11 Compliance with ERISA. (a) Except as, either individually or in the
aggregate, has not had, and would not reasonably be expected to have, a Material
Adverse Effect, Holdings and its Subsidiaries and their ERISA Affiliates (i)
have fulfilled their respective obligations under the minimum funding standards
of ERISA and the Code with respect to each Plan and are in compliance with the
applicable provisions of ERISA and the Code, and (ii) have not incurred any
liability to the PBGC or any Plan or Multiemployer Plan (other than PBGC
premiums and employer contributions due but not delinquent in the ordinary
course of business). (b) Except as, either individually or in the aggregate, has
not had, and would not reasonably be expected to have, a Material Adverse
Effect, (i) each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, (ii) all contributions required to be
made with respect to a Foreign Pension Plan have been timely made, (iii) neither
Holdings nor any of its Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Foreign Pension Plan and (iv)
the present value of the accrued benefit liabilities (whether or not vested)
under each Foreign Pension Plan that is required to be funded, determined as of
the end of the Holdings’ most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities. SECTION 3.12 Subsidiaries. (a) Set forth on Schedule 3.12 is a
complete and correct list of all of the Subsidiaries of Holdings as of the
Closing Date, together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding direct ownership
interests



--------------------------------------------------------------------------------



 
[a101barcl191043.jpg]
38 in such Subsidiary, (iii) the percentage ownership of such Subsidiary
represented by such ownership interests and (iv) specifying if such Subsidiary
is a Significant Subsidiary. Except as disclosed on Schedule 3.12, as of the
Closing Date, each of Holdings and its Subsidiaries owns, free and clear of
Liens, and has the unencumbered right to vote, all outstanding ownership
interests in each Person shown to be held by it on Schedule 3.12. (b) As of the
Closing Date, there are no restrictions on Holdings or any of its Significant
Subsidiaries which prohibit or otherwise restrict the transfer of cash or other
assets from any Subsidiary of Holdings to Holdings, other than (i) prohibitions
or restrictions existing under or by reason of this Agreement, (ii) prohibitions
or restrictions existing under or by reason of Legal Requirements, (iii)
prohibitions and restrictions permitted by Section 6.12 and (iv) other
prohibitions or restrictions which, either individually or in the aggregate,
have not had, and would not reasonably be expected to have, a Material Adverse
Effect. SECTION 3.13 Capitalization. As of the Closing Date, the authorized
capital stock of Holdings consists of 571,428,571.4 shares, par value $0.175 per
share. As of the Closing Date, none of Holdings’ Significant Subsidiaries has
outstanding any securities convertible into or exchangeable for its capital
stock or outstanding any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock except for options, warrants and grants outstanding in the
aggregate amounts set forth on Schedule 3.13. SECTION 3.14 Indebtedness.
Holdings and its Significant Subsidiaries do not have any Indebtedness for
borrowed money on the Closing Date other than the Indebtedness listed on
Schedule 3.14 or set forth on the balance sheet referred to in Section 3.09(a).
SECTION 3.15 Compliance with Statutes and Agreements. (a) Holdings and each of
its Significant Subsidiaries is in compliance with all applicable statutes,
regulations, rules and orders of, and all applicable restrictions imposed by,
and has filed or otherwise provided all material reports, data, registrations,
filings, applications and other information required to be filed with or
otherwise provided to, all governmental bodies, domestic or foreign, in respect
of the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws), except where (i) the failure
to comply or file or otherwise provide, either individually or in the aggregate,
has not had, and would not reasonably be expected to have, a Material Adverse
Effect or (ii) such statutes, regulations, rules and orders are being contested
in good faith by appropriate proceedings diligently conducted. All required
regulatory approvals are in full force and effect on the date hereof, except
where the failure of such approvals to be in full force and effect, either
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect. (b) Holdings and each of its
Significant Subsidiaries is in compliance with all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, either individually or in the aggregate, has not had, and would not
reasonably be expected to have, a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[a101barcl191044.jpg]
39 SECTION 3.16 Insurance Licenses. There is (i) no Insurance License that is
the subject of a proceeding for suspension, revocation or limitation or any
similar proceedings, (ii) no sustainable basis for such a suspension, revocation
or limitation, and (iii) no such suspension, revocation or limitation threatened
by any Applicable Insurance Regulatory Authority, that, in each instance under
(i), (ii) and (iii) above and either individually or in the aggregate, has had,
or would reasonably be expected to have, a Material Adverse Effect. SECTION 3.17
Insurance Business. All insurance policies issued by any Significant Insurance
Subsidiary are, to the extent required under applicable law, on forms approved
by the insurance regulatory authorities of the jurisdiction where issued or have
been filed with and not objected to by such authorities within the period
provided for objection, except for those forms with respect to which a failure
to obtain such approval or make such a filing without it being objected to,
either individually or in the aggregate, has not had, and would not reasonably
be expected to have, a Material Adverse Effect. SECTION 3.18 Properties; Liens;
and Insurance. (a) Holdings and its Significant Subsidiaries have good title to,
or valid leasehold interests in, all real and personal property material to the
businesses of Holdings and its Significant Subsidiaries, taken as a whole. There
exists no Lien (including any Lien arising out of any attachment, judgment or
execution) of any kind, on, in or with respect to any of the property of
Holdings or any of its Significant Subsidiaries, in each case except as
expressly permitted by Section 6.03. (b) Holdings and its Significant
Subsidiaries own, or are licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to the businesses
of Holdings and its Significant Subsidiaries, taken as a whole, and the use
thereof by Holdings or such Significant Subsidiary does not infringe upon the
rights of any other Person, except for any such infringements that, either
individually or in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect. (c) As of the Closing Date, all
premiums in respect of each material insurance policy maintained by Holdings and
its Significant Subsidiaries have been paid. Holdings believes that the
insurance maintained by or on behalf of Holdings and its Significant
Subsidiaries is in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies of established
repute engaged in the same or similar businesses. SECTION 3.19 Solvency. On the
Closing Date and upon the occurrence of each Borrowing, both before and after
giving effect thereto, Holdings and its Subsidiaries, taken as a whole, are
Solvent. SECTION 3.20 PATRIOT Act; Sanctions; Anti-Corruption. (a) PATRIOT Act.
To the extent applicable, each of the Borrower and its Subsidiaries is in
compliance in all material respects with the PATRIOT Act and other applicable
anti-money laundering laws and regulations.



--------------------------------------------------------------------------------



 
[a101barcl191045.jpg]
40 (b) Anti-Corruption Laws and Sanctions. Holdings has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance in all material respects by Holdings, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions, and Holdings, its Subsidiaries and to the knowledge of
Holdings, their respective officers, directors and employees, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects and,
in the case of any Loan Party, is not knowingly engaged in any activity that
could reasonably be expected to result in such Loan Party being designated as a
Sanctioned Person. None of (a) Holdings, any Subsidiary or to the knowledge of
Holdings or such Subsidiary and any of their respective directors, officers or
employees, or (b) to the knowledge of Holdings, any agent of Holdings or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions. ARTICLE IV CONDITIONS SECTION 4.01 Closing Date. The
obligation of the Lender to make Borrowings hereunder is subject to the
satisfaction (or waiver in accordance with Section 9.02) of the following
conditions: (a) On or prior to the Closing Date, (i) each Loan Party and the
Lender shall have signed a copy hereof (whether the same or different copies).
(b) On the Closing Date, the Lender shall have received (i) an opinion, in form
and substance reasonably satisfactory to the Lender, addressed to the Lender and
dated the Closing Date, from Skadden, Arps, Slate, Meagher & Flom LLP, special
New York counsel to the Loan Parties and (ii) an opinion, in form and substance
reasonably satisfactory to the Lender, addressed to the Lender and dated the
Closing Date, from Appleby, special Bermuda counsel to the Loan Parties. (c) (i)
On the Closing Date, the Lender shall have received from each Loan Party, a
certificate, dated the Closing Date, signed by an Authorized Officer of such
Loan Party, and attested to by the Secretary or any Assistant Secretary of such
Loan Party, together with (x) copies of its certificate of incorporation,
by-laws or other organizational documents and (y) the resolutions of the board
of directors of such Loan Party relating to this Agreement which shall be
satisfactory to the Lender; (ii) On or prior to the Closing Date, all corporate
and legal proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to the Lender, and the Lender shall have received all
information and copies of all certificates, documents and papers, including
certificates of existence or good standing certificates, as applicable, and any
other records of corporate proceedings and governmental approvals, if any, which
the Lender reasonably may have requested in connection therewith, such documents
and papers where appropriate to be certified by proper corporate or governmental
authorities.



--------------------------------------------------------------------------------



 
[a101barcl191046.jpg]
41 (d) The Lender shall have received evidence reasonably satisfactory to it
that since December 31, 2016, nothing shall have occurred or become known to the
Lender which, either individually or in the aggregate, has had, or would
reasonably be expected to have, a Material Adverse Effect. (e) The Lender shall
have received evidence reasonably satisfactory to it that on the Closing Date,
no actions, suits or proceedings by any entity (private or governmental) shall
be pending against Holdings or any of its Significant Subsidiaries (i) with
respect to this Agreement or the Transaction or (ii) which, either individually
or in the aggregate, has had, or would reasonably be expected to have, a
Material Adverse Effect. (f) The Lender shall have received evidence reasonably
satisfactory to it that on the Closing Date, all governmental and third party
approvals, permits and licenses required to be obtained in connection with the
Transaction on or prior to the Closing Date shall have been obtained and remain
in full force and effect. (g) The Lender shall have received evidence reasonably
satisfactory to it that on the Closing Date, Holdings and its Significant
Subsidiaries shall have no outstanding preferred stock or Hybrid Capital or
Indebtedness for borrowed money except preferred stock or Hybrid Capital or
Indebtedness set forth on Schedule 3.14 or set forth on the balance sheet
referred to in Section 3.09(a). (h) The Lender shall have received evidence
reasonably satisfactory to it that on the Closing Date, there shall exist no
Default or Event of Default, and all representations and warranties made by each
Loan Party contained herein shall be true and correct in all material respects
(or, in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date). (i) The Lender shall have received evidence reasonably
satisfactory to it that on the Closing Date, each Significant Insurance
Subsidiary (other than Talbot 2002 Underwriting Capital Ltd., AlphaCat
Reinsurance Ltd. and Validus Holdings (UK) Plc) shall have an A.M. Best
financial strength rating of at least “A-”. (j) On the Closing Date, Holdings
shall have paid the Lender all fees, reasonable out-of-pocket expenses
(including legal fees and expenses of the Lender) and other compensation, in
each case, to the extent invoiced and due and payable on or prior to the Closing
Date. (k) On the Closing Date, the Lender shall have received a letter from the
Service of Process Agent, presently located at 111 Eighth Avenue, New York, New
York, 10011, indicating its consent to its appointment by each Loan Party as its
agent to receive service of process as specified in this Agreement is in full
force and effect and applies to this Agreement in all respects.



--------------------------------------------------------------------------------



 
[a101barcl191047.jpg]
42 SECTION 4.02 Conditions to All Borrowings. The obligation of the Lender to
make a Borrowing (including its initial Borrowing) is additionally subject to
the satisfaction of the following conditions: (a) the Lender shall have received
a written Borrowing Request in accordance with the requirements hereof; (b) (i)
There shall exist no Default or Event of Default and (ii) all representations
and warranties (excluding those set forth in Section 3.09(b)) contained herein
shall be true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in all respects) with the same effect as though such representations and
warranties had been made on the date of such Borrowing (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date); and Each Borrowing shall be deemed to
constitute a representation and warranty by the Loan Parties on and as of the
date of the applicable Borrowing as to the matters specified in clause (b) above
in this Section. ARTICLE V AFFIRMATIVE COVENANTS Until the Commitment has
expired or been terminated and all principal of and interest on each Loan, and
all fees payable hereunder shall have been paid in full, each of Holdings and
the Borrower covenant and agree with the Lender that: SECTION 5.01 Information
Covenants. Holdings will furnish to the Lender: (a) Annual Financial Statements.
(i) As soon as available and in any event within 90 days after the close of each
fiscal year of Holdings, the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income, changes in shareholders’ equity and cash flows of Holdings
and its Subsidiaries for such fiscal year, setting forth in comparative form the
consolidated figures for the previous fiscal year, all in reasonable detail and
accompanied by a report thereon of PricewaterhouseCoopers LLP or another
independent registered public accounting firm of recognized national standing
selected by Holdings (without a “going concern” or like qualification and
without any qualification or exception as to the scope of such audit), which
report shall state that such consolidated financial statements present fairly in
all material respects the consolidated financial position of Holdings and its
Subsidiaries as at the dates indicated and their consolidated results of
operations and cash flows for the periods indicated in conformity with GAAP and
that the audit by such accountants in connection with such consolidated
financial



--------------------------------------------------------------------------------



 
[a101barcl191048.jpg]
43 statements has been made in accordance with generally accepted auditing
standards. Holdings shall be deemed to have delivered the same to the Lender if
Holdings files the same with the SEC via EDGAR and Holdings notifies the Lender
of such filing. (ii) As soon as available and in any event within 90 days after
the close of each fiscal year of the Borrower, the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year and the related unaudited consolidated statements of income, changes in
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the consolidated figures for
the previous fiscal year, all in reasonable detail and certified by the chief
financial officer of the Borrower as presenting fairly in all material respects,
in accordance with GAAP, the information contained therein, subject to changes
resulting from normal year-end audit adjustments and the absence of full
footnote disclosure. The Borrower shall be deemed to have delivered the same to
the Lender if the Borrower files the same with the SEC via EDGAR and notifies
the Lender of such filing. (b) Quarterly Financial Statements. (i) As soon as
available and in any event within 60 days after the close of each of the first
three quarterly accounting periods in each fiscal year of Holdings, unaudited
consolidated balance sheets of Holdings and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income, changes
in shareholders’ equity and cash flows of Holdings and its Subsidiaries for such
period and (in the case of the second and third quarterly periods) for the
period from the beginning of the current fiscal year to the end of such
quarterly period, setting forth in each case in comparative form the
consolidated figures for the corresponding periods of the previous fiscal year,
all in reasonable detail and certified by the chief financial officer of
Holdings as presenting fairly in all material respects, in accordance with GAAP,
the information contained therein, subject to changes resulting from normal
year-end audit adjustments and the absence of full footnote disclosure. Holdings
shall be deemed to have delivered the same to the Lender if Holdings files the
same with the SEC via EDGAR and notifies the Lender of such filing. (ii) As soon
as available and in any event within 60 days after the close of each of the
first three quarterly accounting periods in each fiscal year of the Borrower,
unaudited consolidated balance sheets of the Borrower and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
income, changes in shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for such period and (in the case of the second and third quarterly
periods) for the period from the beginning of the current fiscal year to the end
of such quarterly period, setting forth in each case in comparative form the
consolidated figures for



--------------------------------------------------------------------------------



 
[a101barcl191049.jpg]
44 the corresponding periods of the previous fiscal year, all in reasonable
detail and certified by the chief financial officer of the Borrower as
presenting fairly in all material respects, in accordance with GAAP, the
information contained therein, subject to changes resulting from normal year-end
audit adjustments and the absence of full footnote disclosure. Holdings shall be
deemed to have delivered the same to the Lender if Holdings files the same with
the SEC via EDGAR and notifies the Lender of such filing. (c) Officer’s
Certificates. At the time of the delivery of the financial statements provided
for in Sections 5.01(a) and 5.01(b), a certificate of a Financial Officer of
Holdings (i) certifying that no Default has occurred or, if any Default has
occurred, specifying the nature and extent thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with the provisions of Sections
6.10, as at the end of such fiscal year or quarter, as the case may be, (iii)
certifying that the Regulated Insurance Companies have maintained adequate
reserves and (iv) stating whether any change in GAAP or in the application
thereof has occurred since December 31, 2016 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate. (d) Notice of Default or Litigation. (x) Promptly
after any Authorized Officer becomes aware of the occurrence of any Default
and/or any event or condition constituting, or which would reasonably be
expected to have, a Material Adverse Effect, a certificate of an Authorized
Officer of Holdings setting forth the details thereof and the actions which
Holdings is taking or proposes to take with respect thereto and (y) promptly
after Holdings knows of the commencement thereof, notice of any litigation,
dispute or proceeding involving a claim against Holdings and/or any Subsidiary
which claim has had, or would reasonably be expected to have, a Material Adverse
Effect. (e) Other Statements and Reports. Promptly upon the mailing thereof to
the security holders of Holdings generally, copies of all financial statements,
reports, proxy statements and other documents so mailed, in each case setting
forth any information that is material to Holdings and its Subsidiaries, taken
as whole, as reasonably determined by the board of directors of Holdings, a duly
authorized committee thereof or an Authorized Officer of Holdings; provided that
Holdings will not be required to provide any information relating to any
business transaction that has not otherwise been publicly disclosed to the
extent that Holdings determines that disclosure of such information to the
Lender would either violate the terms of any confidentiality agreement,
arrangement or understanding with a third party or otherwise jeopardize the
success of such business transaction. (f) Insurance Reports and Filings. (i)
Promptly after the filing thereof, a copy of each annual Statutory Statement
filed by each Significant Insurance Subsidiary to the extent required by the
Applicable Insurance Regulatory Authority. (ii) Promptly following the delivery
or receipt, as the case may be, by any Significant Insurance Subsidiary or any
of its respective Subsidiaries,



--------------------------------------------------------------------------------



 
[a101barcl191050.jpg]
45 copies of (a) each registration, filing or submission made by or on behalf of
any Regulated Insurance Company with any Applicable Insurance Regulatory
Authority, except for policy form or rate filings, (b) each examination and/or
audit report submitted to any Regulated Insurance Company by any Applicable
Insurance Regulatory Authority, (c) all information which the Lender may from
time to time request with respect to the nature or status of any deficiencies or
violations reflected in any examination report or other similar report, and (d)
each report, order, direction, instruction, approval, authorization, license or
other notice which Holdings or any Regulated Insurance Company may at any time
receive from any Applicable Insurance Regulatory Authority, in each of (a)
through (d), that is material to Holdings and its Subsidiaries, taken as a
whole, as reasonably determined by the board of directors of Holdings, a duly
authorized committee thereof or an Authorized Officer of Holdings. (iii)
Promptly after filed with the Applicable Insurance Regulatory Authority after
the end of each fiscal year of Holdings, a report by an independent qualified
actuary reviewing the adequacy of loss and loss adjustment expense reserves as
at the end of the last fiscal year of Holdings and its Subsidiaries on a
consolidated basis, determined in accordance with SAP; provided that the
delivery of each such report shall be subject to the consent of the applicable
independent actuarial consulting firm, which Holdings shall use commercially
reasonable efforts to obtain. (iv) Promptly following notification thereof from
a Governmental Authority, notification of the suspension, limitation,
termination or non-renewal of, or the taking of any other materially adverse
action in respect of, any material Insurance License. (g) Ratings Information.
Promptly after A.M. Best Company, Inc. shall have announced a downgrade in the
financial strength rating of the Borrower, written notice of such rating change.
(h) Other Information. With reasonable promptness, such other information or
existing documents (financial or otherwise) as the Lender may reasonably request
from time to time (including, without limitation, information specifying
Insurance Licenses and other information related thereto). SECTION 5.02 Books,
Records and Inspections. Holdings will (i) keep, and will cause each of its
Subsidiaries to keep, proper books of record and account in which full, true and
correct entries in conformity with GAAP or SAP, as applicable, shall be made of
all material financial dealings and material transactions in relation to its
business and activities; and (ii) subject to binding contractual confidentiality
obligations of Holdings or its Subsidiaries to third parties and to Section
9.12, permit, and will cause each of its Subsidiaries to permit, representatives
of the Lender (at the Lender’s expense prior to the occurrence of an Event of
Default and at Holdings’ expense (to the extent invoiced and reasonable) after
an Event of Default has occurred and is continuing) to visit and inspect any of
their respective properties, to examine their respective books



--------------------------------------------------------------------------------



 
[a101barcl191051.jpg]
46 and records and to discuss their respective affairs, finances and accounts
with their respective officers, employees and independent public accountants, in
each case at such reasonable times (which shall be, unless an Event of Default
has occurred and is continuing, during business hours, upon reasonable prior
notice to the Lender, which notice shall be promptly conveyed to Holdings) and
as often as may reasonably be desired; provided that, unless a Default or Event
of Default has occurred and is continuing, such visits and inspections shall not
occur more than once in any calendar year. Holdings agrees to cooperate and
assist in such visits and inspections. With respect to any such discussions with
Holdings’ independent public accountants, Holdings shall be granted the
opportunity to participate therein. SECTION 5.03 Insurance. Holdings will
maintain, and will cause each of its Subsidiaries to maintain (either in the
name of Holdings or in the Subsidiary’s own name) with financially sound and
reputable insurance companies, insurance on their property in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies of established repute engaged in the same or
similar businesses. SECTION 5.04 Payment of Taxes and other Obligations.
Holdings will pay and discharge, and will cause each of its Subsidiaries to pay
and discharge, (i) all income taxes and all other material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it and (ii) all other material
lawful claims, in each case, on a timely basis prior to the date on which
penalties attach thereto; provided that neither Holdings nor any Subsidiary of
Holdings shall be required to pay any such tax, assessment, charge, levy or
claim (i) for which a failure to pay has not had, and would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (ii) which is being contested in good faith and by proper proceedings
if it has maintained adequate reserves with respect thereto in accordance with
GAAP. SECTION 5.05 Maintenance of Existence; Conduct of Business. Holdings shall
maintain, and shall cause each of its Significant Subsidiaries to maintain, (i)
its existence and (ii) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business (unless, in the case of this clause (ii), the failure to do so has not
had, and would not reasonably be expected to have, a Material Adverse Effect),
provided that Holdings shall not be required to maintain the existence of any of
its Significant Subsidiaries or any such rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names (a) if Holdings
shall determine in good faith that the preservation thereof is no longer
desirable in the conduct of the business of Holdings and its Significant
Subsidiaries, taken as a whole or (b) in connection with a Disposition or other
transaction permitted by Section 6.02. Holdings will qualify and remain
qualified, and cause each of its Significant Subsidiaries to qualify and remain
qualified, as a foreign corporation in each jurisdiction where Holdings or such
Significant Subsidiary, as the case may be, is required to be qualified, except
in those jurisdictions in which the failure to receive or retain such
qualifications, either individually or in the aggregate, has not had, and would
not reasonably be expected to have, a Material Adverse Effect. SECTION 5.06
Compliance with Statutes, etc. Holdings will, and will cause each Significant
Subsidiary to, comply in all material respects with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including



--------------------------------------------------------------------------------



 
[a101barcl191052.jpg]
47 applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls) other than those (i) the non-compliance
with which, either individually or in the aggregate, has not had, and would not
reasonably be expected to have, a Material Adverse Effect and (ii) that are
being contested in good faith by appropriate proceedings diligently conducted.
Holdings will maintain in effect and enforce policies and procedures reasonably
designed to promote compliance in all material respects by Holdings, its
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions. SECTION 5.07 ERISA. Promptly
after the occurrence of any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan or Foreign Pension Plan, Holdings will
furnish to the Lender a certificate of an Authorized Officer of Holdings setting
forth details respecting such event or condition and the action if any, that
Holdings, the applicable Subsidiary or the applicable ERISA Affiliate proposes
to take with respect thereto (and a copy of any report or notice required to be
filed with or given to the PBGC or an applicable foreign governmental agency by
Holdings, such Subsidiary or such ERISA Affiliate with respect to such event or
condition): (i) any reportable event, as defined in subsections (c)(1), (2), (5)
and (6), and subsection (d)(2) of Section 4043 of ERISA and the regulations
issued thereunder, with respect to a Plan, other than an event as to which the
PBGC has, by regulation, waived the requirement under Section 4043(a) of ERISA
that it be notified of such event; (ii) the filing under Section 4041(c) of
ERISA of a notice of intent to terminate any Plan under a distress termination
or the distress termination of any Plan; (iii) the institution by the PBGC of
proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or the receipt by Holdings,
any of its Subsidiaries or any of its ERISA Affiliates of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan which would reasonably be expected to result in a
liability to Holdings or any of its Subsidiaries in excess of $25,000,000; (iv)
the receipt by Holdings, any of its Subsidiaries or any of its ERISA Affiliates
of notice from a Multiemployer Plan that Holdings, any of its Subsidiaries or
any of its ERISA Affiliates has incurred withdrawal liability under Section 4201
of ERISA in excess of $25,000,000 or that such Multiemployer Plan is insolvent
pursuant to Section 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA whereby a deficiency or additional
assessment is levied or threatened to be levied in excess of $25,000,000 against
Holdings, any of its Subsidiaries or any of its ERISA Affiliates; (v) the
institution of a proceeding by a fiduciary of any Plan or Multiemployer Plan
against Holdings, any of its Subsidiaries or any of its



--------------------------------------------------------------------------------



 
[a101barcl191053.jpg]
48 ERISA Affiliates to enforce Section 515 or 4219(c)(5) of ERISA asserting
liability in excess of $25,000,000, which proceeding is not dismissed within 30
days; and (vi) that any contribution in excess of $25,000,000 required to be
made with respect to a Foreign Pension Plan has not been timely made, or that
Holdings or any Subsidiary of Holdings may incur any liability in excess of
$25,000,000 pursuant to any Foreign Pension Plan (other than to make
contributions in the ordinary course of business). SECTION 5.08 Maintenance of
Property. Holdings will, and will cause each of its Significant Subsidiaries to,
maintain all of their properties and assets necessary in the operation of its
business in good condition, repair and working order, ordinary wear and tear
excepted, except where failure to maintain the same, either individually or in
the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect. SECTION 5.09 Maintenance of Licenses and Permits.
Holdings will, and will cause each of its Significant Subsidiaries to, maintain
all permits, licenses and consents as may be required for the conduct of its
business by any state, federal or local government agency or instrumentality,
except where failure to maintain the same, either individually or in the
aggregate, has not had, and would not reasonably be expected to have, a Material
Adverse Effect. SECTION 5.10 Further Assurances. Holdings shall promptly and
duly execute and deliver to the Lender such documents and assurances and take
such further action as the Lender may from time to time reasonably request in
order to carry out more effectively the intent and purpose of this Agreement and
to establish, protect and perfect the rights and remedies created or intended to
be created in favor of the Lender pursuant to this Agreement. ARTICLE VI
NEGATIVE COVENANTS Until the Commitment has expired or been terminated and all
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, each of Holdings and the Borrower covenants and agrees with the
Lender that: SECTION 6.01 Changes in Business. Holdings will not, and will not
permit any of its Subsidiaries to, engage (directly or indirectly) in any
business other than (a) businesses in which they are engaged (or proposed to be
engaged) as of the Closing Date and reasonable extensions thereof, (b) other
specialty insurance and structured risk insurance and reinsurance product lines,
and (c) any other businesses that are complementary or reasonably related
thereto and the conduct of business incidental thereto. SECTION 6.02
Consolidations, Mergers and Sales of Assets. Holdings will not, and will not
permit any of its Subsidiaries to, consolidate or merge with or into any other
Person, or permit any other Person to merge into or consolidate with it;
provided that (i) Holdings and the Borrower may merge, consolidate or amalgamate
with another Person, if (x) Holdings or the Borrower, as the case may be, is the
entity surviving such merger and (y) immediately after giving effect to such



--------------------------------------------------------------------------------



 
[a101barcl191054.jpg]
49 merger, no Default shall have occurred and be continuing, (ii) any Subsidiary
may merge, consolidate or amalgamate with or into another Person, if (x) such
Subsidiary survives (or, in the case of an amalgamation, continues immediately
following) such merger, consolidation or amalgamation and (y) immediately after
giving effect to such merger, consolidation or amalgamation, no Default shall
have occurred and be continuing, (iii) Wholly-Owned Subsidiaries of Holdings
(other than the Borrower) may merge, consolidate or amalgamate with one another
and (iv) a Subsidiary of Holdings (other than the Borrower) may merge,
consolidate or amalgamate with any other Person if immediately after giving
effect to such merger no Default shall have occurred and be continuing. In
addition, Holdings will not, nor will it permit any of its Subsidiaries to,
sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (each, a “Disposition”) (other than Unrestricted Margin Stock),
except (a) (1) such dispositions by Holdings or any of its Subsidiaries of any
of their respective properties or assets to Holdings or any Subsidiary of
Holdings and (2) such dispositions by IPC or any of its Subsidiaries of any of
their respective properties or assets to IPC or any of its other Subsidiaries;
(b) subject to Section 5.05, the dissolution, liquidation or winding up of any
Subsidiary (other than the Borrower); (c) Dispositions of used, worn out,
obsolete or surplus property of Holdings or any Subsidiary in the ordinary
course of business and the assignment, cancellation, abandonment or other
disposition of intellectual property that is, in the reasonable judgment of
Holdings, no longer economically practicable to maintain or useful in the
conduct of the business of Holdings and the Subsidiaries, taken as a whole; (d)
licenses (as licensor) of intellectual property so long as such licenses do not
materially interfere with the business of Holdings or any of its Subsidiaries,
taken as a whole; (e) Dispositions of cash, cash equivalents and investment
securities (including pursuant to any securities lending arrangements permitted
by clause (u) of Section 6.03 and including in connection with the posting of
collateral (or the realization thereof) under the Five-Year Secured Letter of
Credit Facility, the IPC Facility or any other secured Indebtedness permitted
hereunder); (f) releases, surrenders or waivers of contracts, torts or other
claims of any kind as a result of the settlement of any litigation or threatened
litigation; (g) the granting or existence of Liens permitted under this
Agreement; (h) licenses, sublicenses, leases or subleases of property so long as
such licenses, sublicenses, leases or subleases do not materially interfere with
the business of Holdings and its Subsidiaries, taken as a whole; (i) Dividends
permitted under Section 6.08; (j) ceding of insurance or reinsurance in the
ordinary course of business; (k) other Dispositions of assets with a fair market
value (as reasonably determined by the board of directors or senior management
of Holdings) which in the aggregate do not exceed 10% of the lesser of the book
or fair market value of the property and assets of Holdings determined on a
consolidated basis as of the last day of the previous fiscal year of Holdings;
provided that immediately after giving effect (including pro forma effect) to
any Disposition made pursuant to this clause (k), no Event of Default under
Section 7.01(c) relating solely to a breach of Section 6.10 shall have occurred
and be continuing; (l) dispositions of property as a result of a casualty event
involving such property or any disposition of real property to a Governmental
Authority as a result of a condemnation of such real property; (m) sales or
other Dispositions of non-core assets acquired in an acquisition permitted under
this agreement; provided that such sales shall be consummated within 360 days of
such acquisition; and (n) any Disposition of property or series of related
Dispositions of or in respect of which the fair market value of such property
and the consideration payable to Holdings or any of its Subsidiaries is equal to
or less than $100,000.



--------------------------------------------------------------------------------



 
[a101barcl191055.jpg]
50 SECTION 6.03 Liens. Neither Holdings nor any of its Subsidiaries will permit,
create, assume, incur or suffer to exist any Lien on any asset tangible or
intangible (other than Unrestricted Margin Stock) now owned or hereafter
acquired by it, except: (a) Liens existing on the Closing Date and listed on
Schedule 6.03; (b) Liens securing repurchase agreements constituting a borrowing
of funds by Holdings or any Subsidiary in the ordinary course of business for
liquidity purposes and in no event for a period exceeding 90 days in each case;
(c) Liens arising pursuant to purchase money mortgages, capital leases or
security interests securing Indebtedness representing the purchase price (or
financing of the purchase price within 270 days after the respective purchase)
of assets acquired by Holdings or any of its Subsidiaries; (d) Liens on any
asset of any Person existing at the time such Person is merged, amalgamated or
consolidated with or into, or otherwise acquired by, Holdings or any of its
Subsidiaries or at the time of acquisition of such asset by Holdings or any of
its Subsidiaries and not created in contemplation of such event; (e) Liens
securing obligations owed by Holdings to any of its Subsidiaries or owed by any
Subsidiary of Holdings to Holdings or any other Subsidiary of Holdings, in each
case solely to the extent that such Liens are required by an Applicable
Insurance Regulatory Authority for such Person to maintain such obligations; (f)
Liens securing insurance or reinsurance obligations of Subsidiaries of Holdings
owed by any Subsidiary to Holdings or any other Subsidiary of Holdings, in each
case solely to the extent that such Liens are required or requested by rating
agencies, regulatory agencies, clients or brokers for such Person to maintain
such insurance and reinsurance obligations; (g) Liens on investments and cash
balances of any Regulated Insurance Company securing obligations of such
Regulated Insurance Company in respect of trust or similar arrangements formed,
letters of credit issued or funds withheld balances established, in each case,
in the ordinary course of business for the benefit of policyholders or cedents
to secure insurance or reinsurance recoverables owed to them by such Regulated
Insurance Company; (h) inchoate Liens for taxes, assessments or governmental
charges or levies not yet due or Liens for taxes, assessments or governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with GAAP; (i)
Liens in respect of property or assets of Holdings or any of its Subsidiaries
imposed by law, which were incurred in the ordinary course of business and do
not secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business;



--------------------------------------------------------------------------------



 
[a101barcl191056.jpg]
51 (j) Licenses, sublicenses, leases, or subleases granted to other Persons not
materially interfering with the conduct of the business of Holdings or any of
its Subsidiaries; (k) easements, rights-of-way, restrictions, encroachments and
other similar charges or encumbrances, and minor title deficiencies, in each
case not securing Indebtedness and not materially interfering with the conduct
of the business of Holdings or any of its Subsidiaries; (l) Liens arising out of
the existence of judgments or awards not constituting an Event of Default under
Section 7.01(g); (m) Liens (other than Liens imposed under ERISA) incurred in
the ordinary course of business in connection with workers compensation claims,
unemployment insurance and social security benefits and Liens securing the
performance of bids, reinsurance obligations, tenders, leases and contracts in
the ordinary course of business, statutory obligations, surety bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (exclusive of obligations in respect of payment for
borrowed money); (n) bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and cash equivalents on deposit in one or
more accounts maintained by Holdings or any of its Subsidiaries, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained; (o) Liens arising out of the refinancing,
replacement, extension, renewal or refunding of any Indebtedness secured by any
Lien permitted by any of the clauses of this Section 6.03, provided that such
Indebtedness is not increased (other than with respect to unpaid accrued
interest and premium thereon, any committed or undrawn amounts and underwriting
discounts, fees, commissions and expenses, associated with such Indebtedness)
and is not secured by any additional assets; (p) Liens created pursuant to the
Five-Year Secured Letter of Credit Facility (including the security documents
thereunder) and (ii) Liens created to cash collateralize a Defaulting Lender’s
Letter of Credit Outstandings pursuant to Section 2.26 of the Five-Year
Unsecured Revolving Credit Facility; (q) Liens in respect of property or assets
of any Subsidiary of Holdings securing Indebtedness of the type described in
clause (e) of the definition of “Permitted Subsidiary Indebtedness”; (r) Liens
in respect of property or assets of any Subsidiary of Holdings securing
Indebtedness of the type described in clause (h) of the definition of “Permitted
Subsidiary Indebtedness”; provided that (i) the aggregate amount of such Liens
(measured, as to each such Lien permitted under this clause (r), as the greater
of the amount secured by such Lien and the fair market value at such time of the
assets subject to such Lien) shall not, when added to the aggregate amount of
all Liens (measured as set forth in this clause (r) above) incurred pursuant to
Section 6.03(w) and the aggregate amount of outstanding unsecured Indebtedness
of Subsidiaries incurred pursuant to clause (j) of the definition of “ Permitted
Subsidiary Indebtedness”, exceed at any time 10% of Consolidated Net Worth at
the time of incurrence of any new Liens under this



--------------------------------------------------------------------------------



 
[a101barcl191057.jpg]
52 clause (r) and (ii) immediately after giving effect to the incurrence of any
Lien pursuant to this Section 6.03(r), no Event of Default shall have occurred
and be continuing; (s) Liens on assets received by or of Holdings or its
Subsidiaries and held in trust in respect of, or deposited or segregated to
secure, liabilities assumed in the course of the reinsurance business or under
any Insurance Contracts, Reinsurance Agreements, Fronting Arrangements or other
indemnity arrangements entered in the ordinary course of business; (t) Liens not
securing indebtedness for borrowed money on cash and securities arising in the
ordinary course of business in connection with the structured risk insurance and
reinsurance product lines of Holdings and its Subsidiaries; (u) Liens arising in
connection with securities lending arrangements entered into by Holdings or any
of its Subsidiaries with financial institutions in the ordinary course of
business so long as any securities subject to any such securities lending
arrangement do not constitute Collateral as defined in the Five-Year Secured
Letter of Credit Facility; (v) Liens on insurance policies and the proceeds
thereof securing Indebtedness permitted by clause (h) of the definition of “
Permitted Subsidiary Indebtedness”; (w) without duplication of the Liens
described in clauses (a) through (v) above and clauses (x) through (dd) below,
additional Liens securing obligations of Holdings; provided that (i) the
aggregate amount of such Liens (measured, as to each such Lien permitted under
this clause (w), as the greater of the amount secured by such Lien and the fair
market value at such time of the assets subject to such Lien) shall not, when
added to the aggregate amount of all Liens (measured as set forth in this clause
(w) above) incurred pursuant to Section 6.03(r) and the aggregate amount of
outstanding unsecured Indebtedness of Subsidiaries incurred pursuant to clause
(j) of the definition of “ Permitted Subsidiary Indebtedness”, exceed at any
time 10% of Consolidated Net Worth at the time of incurrence of any new Liens
under this clause (w) and (ii) immediately after giving effect to the incurrence
of any Lien pursuant to this Section 6.03(w), no Event of Default shall have
occurred and be continuing; (x) Liens on assets arising in connection with the
sale or transfer of such assets in a transaction permitted under Section 6.02
and customary rights and restrictions contained in agreements relating to such
sale or transfer pending the completion thereof; (y) Liens arising in the case
of any joint venture, any put and call arrangements related to its Equity
Interests set forth in its organizational documents or any related joint venture
or similar agreement; (z) Liens in respect of any interest or title of a lessor
under any lease or sublease entered into by Holdings or any Subsidiary in the
ordinary course of its business and other statutory and common law landlords’
liens under leases; (aa) Liens arising in connection with any interest or title
of a licensor under any license or sublicense entered into by Holdings or any
Subsidiary as a licensee or sublicensee (A) existing on the date hereof or (B)
in the ordinary course of its business;



--------------------------------------------------------------------------------



 
[a101barcl191058.jpg]
53 (bb) Liens on earned money deposits of cash or cash equivalents made in
connection with any proposed acquisition or other investment not prohibited
hereunder; (cc) Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with the Loan Parties in the ordinary
course of business; and (dd) Liens on cash and securities in an aggregate
principal amount not in excess of $500,000,000 securing obligations under
Capital Markets Products in the ordinary course of business. SECTION 6.04
Indebtedness. (a) Holdings will not create, incur, assume or permit to exist any
Indebtedness, or become or remain liable (contingent or otherwise) to do any of
the foregoing, except for the Indebtedness under this Agreement, the Five-Year
Unsecured Revolving Credit Facility or the Five-Year Secured Letter of Credit
Facility and other Indebtedness which is either pari passu with, or subordinated
in right of payment to, such Indebtedness (it being understood that unsecured
Indebtedness is not subordinate to secured Indebtedness solely because it is
unsecured, and Indebtedness that is not guaranteed by a particular Person is not
deemed to be subordinate to Indebtedness that is so guaranteed solely because it
is not so guaranteed). (b) Holdings will not permit any of its Subsidiaries to
create, incur, assume or permit to exist any Indebtedness, or become or remain
liable (contingent or otherwise) to do any of the foregoing, except for
Permitted Subsidiary Indebtedness. SECTION 6.05 Use of Proceeds. The Borrower
will not request any Borrowing, and the Borrower shall not use, and the Borrower
shall procure that its Subsidiaries and its or their respective directors,
officers and employees shall not use, the proceeds of any Borrowing (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto or (iv) for any conduct that would cause any of
the representations and warranties in Section 3.20 to be untrue in all material
respects as if made on the date any such conduct occurs. SECTION 6.06 Issuance
of Stock. The Borrower will not permit any of its Subsidiaries to directly or
indirectly issue, sell, assign, pledge, or otherwise encumber or dispose of any
shares of their preferred or preference equity securities or options to acquire
preferred or preference equity securities, except the issuance of preferred or
preference equity securities, so long as no part of such preferred or preference
equity securities is mandatorily redeemable (whether on a scheduled basis or as
a result of the occurrence of any event or circumstance) prior to the date which
is six months after the Maturity Date. For the avoidance of doubt, this Section
6.06 does not relate to the issuance or sale of ordinary or common equity or
options relating thereto.



--------------------------------------------------------------------------------



 
[a101barcl191059.jpg]
54 SECTION 6.07 Dissolution. Neither Holdings nor the Borrower shall suffer or
permit dissolution or liquidation either in whole or in part, except through
corporate reorganization to the extent permitted by Section 6.02. SECTION 6.08
Restricted Payments. Holdings will not declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Interests now or hereafter outstanding, return any capital to its stockholders,
partners or members (or the equivalent Persons thereof) as such, make any
distribution of assets, Equity Interests, obligations or securities to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or permit any of its Subsidiaries to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Interests in Holdings or to sell any
Equity Interests therein (each of the foregoing a “Dividend” and, collectively,
“Dividends”) provided that this Section 6.08 shall not prohibit Dividends so
long as before and after giving effect (including pro forma effect) thereto, no
Default shall have occurred and be continuing. Notwithstanding the foregoing,
Holdings may declare and pay cash dividends or distributions in respect of (i)
any trust preferred security, deferrable interest subordinated debt security,
mandatory convertible debt or other hybrid security (including Hybrid Capital)
that, at the time of issuance thereof or at any time prior to the initial
dividend or distribution thereunder, was accorded equity treatment by S&P and/or
(ii) any Preferred Security, if, at the time of and after giving pro forma
effect to such dividend or distribution, no Event of Default under Sections
7.01(a), (d)(i)(x) or (e) shall have occurred and be continuing. SECTION 6.09
Transactions with Affiliates. Neither Holdings nor any of its Subsidiaries shall
enter into or be a party to, a transaction with any Affiliate of Holdings or
such Subsidiary (which Affiliate is not Holdings or a Subsidiary) with a value
in excess of $1,000,000, except (i) transactions with Affiliates on terms (x) no
less favorable to Holdings or such Subsidiary than those that could have been
obtained in a comparable transaction on an arm’s length basis from an unrelated
Person, as reasonably determined by the board of directors of Holdings or a duly
authorized committee thereof or (y) approved by a majority of the disinterested
members of the board of directors of Holdings, (ii) Dividends not prohibited by
Section 6.08, (iii) fees and compensation paid to and indemnities provided on
behalf of officers and directors of Holdings or any of its Subsidiaries as
reasonably determined in good faith by the board of directors, the audit
committee or senior management of Holdings, (iv) the issuance of common stock of
Holdings, (v) loans and advances to officers and directors made in the ordinary
course of business, (vi) transactions among Holdings, Holdings and its
wholly-owned Subsidiaries, (vii) transactions permitted by Sections 6.02 and
6.04, (viii) transactions and payments pursuant to agreements and arrangements
disclosed in, or listed as an exhibit to, Holdings’ annual report on Form 10−K
filed with the SEC on February 23, 2017 or any subsequent other filing with the
SEC through the Closing Date or any such agreement or arrangement as thereafter
amended, extended or replaced on terms that are, in the aggregate, no less
favorable to Holdings and its Subsidiaries than the terms of such agreement on
the Closing Date, as the case may be, and (ix) the transactions and payments set
forth on Schedule 6.09 and amendments thereto that are not materially adverse to
the Lender, as reasonably determined by the board of directors of Holdings, a
duly authorized committee thereof or an Authorized Officer of Holdings. SECTION
6.10 Maximum Leverage Ratio. Holdings will not permit the Leverage Ratio at any
time to be greater than 0.35:1.00. Minimum Consolidated Net Worth. Holdings will
not



--------------------------------------------------------------------------------



 
[a101barcl191060.jpg]
55 permit Consolidated Net Worth at any time to be less than the Minimum
Consolidated Net Worth Amount in effect at such time. SECTION 6.12 Limitation on
Certain Restrictions on Subsidiaries. Holdings will not, and will not permit any
of its Subsidiaries to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any encumbrance or restriction on the
ability of any such Subsidiary to (a) pay dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits owned by Holdings or any of its Subsidiaries, or pay any Indebtedness
owed to Holdings or any of its Subsidiaries, (b) make loans or advances to
Holdings or any of its Subsidiaries or (c) transfer any of its properties or
assets to Holdings or any of its Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (i) Legal Requirements, including
any Applicable Insurance Regulatory Authority, (ii) this Agreement, (iii)
customary provisions restricting subletting or assignment of any lease governing
any leasehold interest of Holdings or any of its Subsidiaries, (iv) customary
provisions restricting assignment of any licensing agreement (in which Holdings
or any of its Subsidiaries is the licensee) or other contract (including leases)
entered into by Holdings or any of its Subsidiaries in the ordinary course of
business, (v) restrictions on the transfer of any asset pending the close of the
sale of such asset, (vi) restrictions on the transfer of any asset as a result
of a Lien permitted by Section 6.03, (vii) agreements entered into by a
Regulated Insurance Company with an Applicable Insurance Regulatory Authority or
ratings agency in the ordinary course of business, (viii) customary provisions
in partnership agreements, limited liability company organizational governance
documents, joint venture agreements and other similar agreements entered into in
the ordinary course of business that restrict the transfer of ownership
interests in such partnership, limited liability company, joint venture or
similar Person, (ix) restrictions on cash or other deposits or net worth imposed
by customers under contracts (including Insurance Contracts, Fronting
Arrangements and Reinsurance Agreements) entered into in the ordinary course of
business, pursuant to an agreement or instrument relating to any Permitted
Subsidiary Indebtedness of the type described in clause (d) of the definition
thereof if the encumbrances and restrictions contained in any such agreement or
instrument taken as a whole are not materially less favorable to the Lender than
the encumbrances and restrictions contained in this Agreement, (x) any
encumbrances or restrictions imposed by any amendments or refinancings of the
contracts, instruments or obligations referred to in clause (ix) above or
clauses (xii) through (xvi) below, provided that such amendments or refinancings
are no more materially restrictive with respect to such encumbrances and
restrictions than those prior to such amendment or refinancing, (xi)
restrictions placed in accordance with the Segregated Account Companies Act 2000
of Bermuda on the transfer of any asset held, carried or deposited in a
segregated account of a Protected Cell Company, (xii) restrictions contained in
the Five-Year Secured Letter of Credit Facility, the Five-Year Unsecured
Revolving Credit Facility and the other “Credit Documents” referred to (and
defined) therein, (xiii) agreements and arrangements set forth on Schedule 6.12,
(xiv) any instrument governing Acquired Indebtedness, of the Person so acquired,
(xv) an agreement or instrument relating to any Permitted Subsidiary
Indebtedness so long as the encumbrances and restrictions in such agreement or
instrument are customary for such Indebtedness and are no more restrictive,
taken as a whole, than the comparable encumbrances and restrictions set forth in
the Loan Documents as determined in the good faith judgment of the board of
directors of Holdings, (xvi) encumbrances or restrictions existing under the IPC
Facility and (xvii) encumbrances or restrictions existing under any other
Indebtedness permitted under Section 6.04 so long as such encumbrances and
restrictions are customary for such Indebtedness and are no more restrictive,



--------------------------------------------------------------------------------



 
[a101barcl191061.jpg]
56 taken as a whole, than the comparable encumbrances and restrictions set forth
in this Agreement as determined in the good faith judgment of the board of
directors of Holdings. SECTION 6.13 Private Act. Neither Holdings nor the
Borrower will become subject to a Private Act. SECTION 6.14 Claims Paying
Ratings. Holdings shall not permit the financial strength rating of the Borrower
and each other Regulated Insurance Company that is material to Holdings and its
Subsidiaries, taken as a whole, to be less than “B++” from A.M. Best Company,
Inc. (or its successor). SECTION 6.15 End of Fiscal Years; Fiscal Quarters.
Neither Holdings nor any of its Subsidiaries will change (i) its fiscal year end
from being on December 31 of each year or (ii) its fiscal quarters to end on
dates which are inconsistent with a fiscal year end as described above. ARTICLE
VII EVENTS OF DEFAULT SECTION 7.01 Events of Default. If any of the following
events (each, an “Event of Default”) shall occur: (a) Payments. The Borrower
shall (a) default in the payment when due of any principal on any Loan, (b)
default, and such default shall continue for three or more Business Days, in the
payment when due of any interest on any Loan, (c) default, and such default
shall continue for five or more Business Days, in the payment when due of any
fees or any other amounts payable hereunder; or (b) Representations, etc. Any
representation, warranty or statement made (or deemed made) by any Loan Party
herein or in any certificate or statement delivered or required to be delivered
pursuant hereto shall prove to be untrue in any material respect on the date as
of which made or deemed made; or (c) Covenants. Any Loan Party shall (i) default
in the due performance or observance by it of any term, covenant or agreement
contained in Section 5.01(d), 5.01(g)(iv), 5.02(ii), 5.05 (but only with respect
to the first sentence thereof) or Article VI, or (ii) default in the due
performance or observance by it of any term, covenant or agreement (other than
those referred to in Section 7.01(a) or clause (i) of this Section 7.01(c))
contained in this Agreement and such default shall continue unremedied for a
period of 30 days after written notice to the Borrower from the Lender; or (d)
Default under other Agreements. (i) Any Loan Party, any Regulated Insurance
Company or any Significant Subsidiary shall (x) default in any payment (after
the expiration of any applicable grace period provided in the applicable
agreement or instrument under which such Indebtedness was created) with respect
to Indebtedness (other than any Indebtedness hereunder but expressly including
Indebtedness under the Five-Year Secured Letter of Credit Facility and the
Five-Year Unsecured Revolving Credit Facility in any event) in excess of
$100,000,000 individually or in the aggregate, for Holdings and its Subsidiaries
or (y) default in



--------------------------------------------------------------------------------



 
[a101barcl191062.jpg]
57 the observance or performance of any agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition (other than any such
default, event or condition arising solely out of the violation by Holdings or
any of its Subsidiaries of any covenant or agreement in any way restricting
Holdings, or any such Subsidiary’s, right or ability to sell, pledge or
otherwise dispose of Unrestricted Margin Stock) is to cause, or to permit (after
the expiration of any applicable grace period provided in the applicable
agreement or instrument under which such Indebtedness was created) the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (with or without the giving of notice, the lapse of time or
both), any such Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
(ii) an “Event of Default”, as defined under the Five-Year Secured Letter of
Credit Facility or the Five- Year Unsecured Revolving Credit Facility, shall
have occurred and be continuing; or (iii) Indebtedness of one or more of the
Persons listed in clause (a) above in excess of $100,000,000 shall be declared
to be due and payable or required to be prepaid (other than (x) by a regularly
scheduled required prepayment or as a mandatory prepayment (unless such required
prepayment or mandatory prepayment results from a default thereunder or an event
of the type that constitutes an Event of Default) or (y) to the extent solely as
a result of the violation by Holdings or any of its Subsidiaries of any covenant
or agreement in any way restricting Holdings, or any such Subsidiary’s, right or
ability to sell, pledge or otherwise dispose of Unrestricted Margin Stock) prior
to the scheduled maturity thereof; or (e) Bankruptcy, etc. Any Loan Party, any
Regulated Insurance Company or any Significant Subsidiary shall commence a
voluntary case concerning itself under the Bankruptcy Code; or an involuntary
case is commenced against any such Person and the petition is not dismissed
within 60 days, after commencement of the case; or a custodian (as defined in
the Bankruptcy Code) is appointed for, or takes charge of, all or substantially
all of the property of any such Person or any such Person commences (including
by way of applying for or consenting to the appointment of, or the taking of
possession by, a rehabilitator, receiver, custodian, trustee, conservator,
administrator or liquidator or other similar official in any jurisdiction
(collectively, a “conservator”) of itself or all or any substantial portion of
its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, administration,
liquidation, rehabilitation, supervision, conservatorship or similar law of any
jurisdiction or the Bermuda Companies Law whether now or hereafter in effect
relating to any such Person; or any such proceeding is commenced against any
such Person and such proceeding is not dismissed within 60 days; or any such
Person is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or any such Person
suffers any appointment of any conservator or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or any such Person makes a general assignment for the benefit of
creditors; or any corporate action is taken by any such Person for the purpose
of effecting any of the foregoing; or (f) ERISA. An event or condition specified
in Section 5.07 shall occur or exist with respect to any Plan or Multiemployer
Plan or Foreign Pension Plan that, individually or in the aggregate, results in
or could reasonably be expected to result in a liability to Holdings, its
Subsidiaries or any ERISA Affiliate in an amount that has had, or would
reasonably be expected to have, a Material Adverse Effect; or



--------------------------------------------------------------------------------



 
[a101barcl191063.jpg]
58 (g) Judgments. One or more judgments or decrees shall be entered against any
Loan Party, any Regulated Insurance Company or any Significant Subsidiary
involving a liability, net of undisputed insurance and reinsurance, of
$100,000,000 or more in the case of any one such judgment or decree or in the
aggregate for all such judgments and decrees for such Persons and any such
judgments or decrees shall not have been paid, vacated, discharged, satisfied,
stayed or bonded pending appeal within 60 days from the entry thereof; or (h)
Insurance Licenses. Any one or more Insurance Licenses of the Borrower or any of
its Subsidiaries shall be suspended, limited or terminated or shall not be
renewed, or any other action shall be taken by any Governmental Authority, and
such suspension, limitation, termination, non-renewal or action, either
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect; or (i) Change of Control. A Change of Control
shall occur; or (j) Holdings Guaranty. The Holdings Guaranty or any provision
thereof shall cease to be in full force or effect, or any Person acting by or on
behalf of Holdings shall deny or disaffirm in writing Holdings’ obligations
under the Holdings Guaranty, or Holdings shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Holdings Guaranty; then, and in every such event (other
than an event with respect to the Borrower described in clause (e) of this
Section), and at any time thereafter during the continuance of such event, the
Lender may, by notice to the Borrower, take any or all of the following actions,
at the same or different times: (i) terminate the Commitment, and thereupon the
Commitment shall terminate immediately; (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and (iii) exercise all rights
and remedies available to it under the Loan Documents and/or applicable law;
provided that, in case of any event with respect to the Borrower described in
clause (e) of this Section, the Commitment shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.



--------------------------------------------------------------------------------



 
[a101barcl191064.jpg]
59 SECTION 7.02 Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Lender by the Borrower, all payments received
on account of the Obligations, shall be applied by the Lender as follows: (i)
first, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lender (including fees and disbursements and other charges of counsel payable
under Section 9.03) arising under the Loan Documents; (ii) second, to payment of
that portion of the Obligations constituting accrued and unpaid interest on the
Loans; (iii) third, to payment of that portion of the Obligations constituting
unpaid principal of the Loans; (iv) fourth, to the payment in full of all other
Obligations; and (v) finally, the balance, if any, after all Obligations have
been paid in full, to the Borrower or as otherwise required by law. ARTICLE VIII
GUARANTY SECTION 8.01 Holdings Guaranty. In order to induce the Lenders to enter
into this Agreement and to extend credit hereunder, Holdings hereby agrees with
the Lenders as follows: Holdings hereby unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the full and prompt
payment when due, whether upon maturity, acceleration or otherwise, of any and
all of the Obligations of the Borrower to the Lender. If any or all of the
Obligations becomes due and payable hereunder, Holdings unconditionally promises
to pay (subject to the provisions of Section 2.11) such Obligations to the
Lender, or order, on demand, together with any and all expenses which may be
incurred by the Lender collecting any of the Obligations. This Guaranty is a
guaranty of payment and not of collection. If a claim is ever made upon the
Lender for repayment or recovery of any amount or amounts received in payment or
on account of any of the Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant, then and in such event Holdings agrees that any
such judgment, decree, order, settlement or compromise shall be binding upon
Holdings, notwithstanding any revocation of this Guaranty or any other
instrument evidencing any liability of the Borrower, and Holdings shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee. SECTION 8.02 Bankruptcy. Additionally, Holdings
unconditionally and irrevocably guarantees the payment of any and all of the
Obligations of the Borrower hereunder to the Lender whether or not due or
payable by the Borrower upon the occurrence of any of the events specified



--------------------------------------------------------------------------------



 
[a101barcl191065.jpg]
60 in Section 7.01(e) with respect to the Borrower, and unconditionally promises
to pay such indebtedness to the Guaranteed Creditors, or order, on demand in
lawful money of the United States. SECTION 8.03 Nature of Liability. The
liability of Holdings hereunder is exclusive and independent of any other
guaranty of the Obligations of the Borrower whether executed by Holdings, any
other guarantor or by any other party, and the liability of Holdings hereunder
is not affected or impaired by (a) any direction as to application of payment by
the Borrower or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Obligations of the Borrower, or (c) any payment on or in reduction of
any such other guaranty, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Lender on the Obligations which repays to the Borrower pursuant to court order
in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and Holdings waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding or (f) any action
or inaction of the type described in Section 9.05. SECTION 8.04 Independent
Obligation. The obligations of Holdings under this Article VIII are independent
of the obligations of any other guarantor, any other party or the Borrower, and
a separate action or actions may be brought and prosecuted against Holdings
whether or not action is brought against any other guarantor, any other party or
the Borrower, and whether or not any other guarantor, any other party or the
Borrower be joined in any such action or actions. Holdings waives, to the full
extent permitted by law, the benefit of any statute of limitations affecting its
liability under this Article VIII or the enforcement thereof. Any payment by the
Borrower or other circumstance which operates to toll any statute of limitations
as to the Borrower shall operate to tell the statute of limitations as to
Holdings. SECTION 8.05 Authorization. The obligations of Holdings under this
Article VIII shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by any action taken by the Lender to: (a) change the manner, place or
terms of payment of, and/or change or extend the time of payment of, renew,
increase, accelerate or alter, any of the Obligations (including any increase or
decrease in the rate of interest thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and the guaranty
herein made shall apply to the Obligations as so changed, extended, renewed or
altered; (b) take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or however securing, the Obligations or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and/or any offset thereagainst, except to the extent the
Obligations have been paid; (c) exercise or refrain from exercising any rights
against the Borrower or others or otherwise act or refrain from acting;



--------------------------------------------------------------------------------



 
[a101barcl191066.jpg]
61 (d) release or substitute any one or more endorsers, guarantors or other
obligor; (e) settle or compromise any of the Obligations, any security therefore
or any liability (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and may subordinate the payment of all
or any part thereof to the payment of any liability (whether due or not) of the
Borrower to its creditors other than the Lender; (f) apply any sums by
whomsoever paid or however realized to any liability or liabilities of the
Borrower to the Lender regardless of what liability or liabilities of the
Borrower remain unpaid; (g) consent to or waive any breach of, or any act,
omission or default under, this Agreement or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify or
supplement this Agreement or any of such other instruments or agreements; and/or
(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Holdings from its
liabilities under this Guaranty. SECTION 8.06 Reliance. It is not necessary for
the Lender to inquire into the capacity or powers of the Borrower or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder. SECTION 8.07
Subordination. Any indebtedness of the Borrower now or hereafter owing to
Holdings is hereby subordinated to the Obligations owing to the Lender; and if
the Lender so requests at a time when an Event of Default exists, the Borrower
shall not make, or be permitted to make, any payment to Holdings in respect of
such indebtedness owed to Holdings, but without affecting or impairing in any
manner the liability of Holdings under the other provisions of this Guaranty.
Prior to the transfer by Holdings of any note or negotiable instrument
evidencing any of the indebtedness of the Borrower to Holdings, Holdings shall
mark such note or negotiable instrument with a legend that the same is subject
to this subordination. Without limiting the generality of the foregoing;
Holdings hereby agrees with the Lender that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code or otherwise)
until all Obligations have been irrevocably paid in full in cash. SECTION 8.08
Waiver. Holdings waives any right (except as shall be required by applicable
statute and cannot be waived) to require the Lender to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party or (iii) pursue any other remedy in the Lender’s power whatsoever.
Holdings waives any defense based on or arising out of any defense of the
Borrower, any other guarantor or any other party, other than payment in full of
the Obligations based on or arising out of the disability of the Borrower, any
other guarantor or any other party, or the unenforceability of the Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower other than payment in full of the Obligations. The
Lender



--------------------------------------------------------------------------------



 
[a101barcl191067.jpg]
62 may exercise any right or remedy the Lender may have against the Borrower or
any other party, or any security, without affecting or impairing in any way the
liability of Holdings hereunder except to the extent the Obligations have been
paid. Holdings waives any defense arising out of any such election by the
Lender, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of Holdings against the
Borrower or any other party or any security. (a) Holdings waives all
presentments, demands for performance, protests and notices, including notices
of non-performance, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty, and notices of the existence, creation or incurring
of new or additional Obligations. Holdings assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of non-payment of the
Obligations and the nature, scope and extent of the risks which Holdings assumes
and incurs hereunder, and agrees that the Lender shall have no duty to advise
Holdings of information known to them regarding such circumstances or risks. (b)
Holdings warrants and agrees that each of the waivers set forth above in this
Section 8.08 is made with full knowledge of its significance and consequences,
and such waivers shall be effective to the maximum extent permitted by law.
SECTION 8.09 Maximum Liability. The provisions of this Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of Holdings under this
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of the liability under this Guaranty or
otherwise, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount and scope of such liability shall, without any further
action by Holdings or the Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the “Maximum
Liability”. This Section with respect to the Maximum Liability is intended
solely to preserve the rights of the Lender to the maximum extent not subject to
avoidance under applicable law, and neither Holdings nor the Borrower, nor any
other Person shall have any right or claim under this Section with respect to
the Maximum Liability, except to the extent necessary so that the obligations of
Holdings hereunder shall not be rendered voidable under applicable law. Holdings
agrees that the Obligations may at any time and from time to time exceed the
Maximum Liability without impairing Holdings Guaranty or affecting the rights
and remedies of the Lender hereunder, provided that, nothing in this sentence
shall be construed to increase Holdings’s obligations hereunder beyond the
Maximum Liability. ARTICLE IX MISCELLANEOUS SECTION 9.01 Notices. (a) Notices
Generally. Unless otherwise expressly provided herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand



--------------------------------------------------------------------------------



 
[a101barcl191068.jpg]
63 or overnight courier service, mailed by certified or registered mail or sent
by facsimile to the applicable party hereto, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as provided in Schedule 9.01. Notices
and other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in paragraph (b) below
shall be effective as provided therein. (b) Electronic Communications. Notices
and other communications to the Lender hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Lender; provided that the foregoing shall
not apply to notices to the Lender pursuant to Article II if the Lender has
notified the relevant Loan Party that it is incapable of receiving, or is
unwilling to receive, notices under Article II by electronic communication. The
Lender or any Loan Party may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Lender otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. (c) Change of
Address, etc. Each Loan Party and the Lender may change its address, facsimile
number, telephone number or electronic mail address for notices and other
communications hereunder by notice to the other parties hereto. (d) Reliance by
Lender. The Lender shall be entitled to rely and act upon any notices (including
telephonic Borrowing Requests and other telephonic notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender and the Related Parties of each of them for all losses, costs,
expenses and liabilities resulting from the reliance of such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and telephonic communications with the Lender may be recorded by the Lender,
and each of the parties hereby consents to such recording.



--------------------------------------------------------------------------------



 
[a101barcl191069.jpg]
64 SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. (b) Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall be effective unless in writing executed by the
Loan Parties and the Lender, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. (c)
Without limiting the generality of the foregoing, the making of any Loan shall
not be construed as a waiver of any Default, regardless of whether the Lender
may have had notice or knowledge of such Default at the time. In the case of any
waiver, the Loan Parties and the Lender shall be restored to their former
positions and rights hereunder and any Default or Event of Default so waived
shall be deemed to be cured and not continuing. No such waiver shall extend to
any subsequent or other Default or Event of Default or impair any right
consequent thereon. SECTION 9.03 Expenses; Indemnity; Etc. (a) Costs and
Expenses. The Loan Parties jointly and severally agree to pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Lender and its Affiliates,
including the reasonable fees, charges and disbursements of one primary counsel
and all applicable foreign counsel, and in each case to the extent invoiced, in
connection with the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) or
protection of its rights hereunder or thereunder, and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Lender, including the
reasonable fees, charges and disbursements of one primary counsel and all
applicable foreign counsel, to the extent invoiced, in connection with the
enforcement of its rights in connection with this Agreement, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out- of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans. (b) Indemnification by
the Loan Parties. The Loan Parties jointly and severally agree to indemnify the
Lender, and each Related Party of the Lender (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for such Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by Holdings or any of its Subsidiaries, or any Environmental Liability
related in any way to Holdings or any of its Subsidiaries, or (iv) any actual



--------------------------------------------------------------------------------



 
[a101barcl191070.jpg]
65 or prospective claim, litigation, investigation or proceeding relating to any
of the foregoing, whether based on contract, tort or any other theory and
regardless of whether such Indemnitee is a party thereto or whether such claim,
litigation, investigation or proceeding is brought by Holdings or any of its
Subsidiaries or a third party; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or any Related Party
of such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. (c) Waiver of Consequential Damages, etc. To the extent
permitted by applicable law, the Loan Parties shall not assert, and the Loan
Parties hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any Loan
or the use of the proceeds thereof. (d) Payments. All amounts due under this
Section shall be payable promptly after written demand therefor. SECTION 9.04
Successors and Assigns. (a) Successors and Assigns Generally. The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
no Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Lender, and the Lender may
not assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement. (b) Assignments by Lender. The
Lender may at any time assign to one or more Eligible Assignees (each a
“Transferee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans;
provided that any such assignment shall be subject to the following conditions:
(i) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.



--------------------------------------------------------------------------------



 
[a101barcl191071.jpg]
66 (ii) Required Consents. No consent shall be required for any assignment
except the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required for assignments unless (x) any Event of Default
under Section 7.01(a) or (e) has occurred and is continuing at the time of such
assignment or (y) such assignment is to an Affiliate of a Lender; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Lender within ten Business Days
after having received notice thereof. (iii) Amendments. If the Lender assigns
any portion of the Loan, the Borrower and the Lender agree that the parties
hereto, including the Transferee, will, as necessary, enter into an amendment to
this agreement to provide for agency and other related provisions. (c) Register.
The Lender, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at the Lender’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amounts and
stated interest of the Loans owing to the Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower and the Lender shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a “Lender” hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower at any reasonable time and from time to time upon reasonable prior
notice. (d) Participations. The Lender may at any time, without the consent of,
or notice to, Holdings, sell participations to any Person (other than a natural
person, the Borrower or any of its Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of the Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) the Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which the Lender sells such a
participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, waiver or
consent in respect of any provision of this Agreement. The Loan Parties agree
that each Participant shall be entitled to the benefits of Sections 2.11 and
2.06 (subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that (x) such Participant
agrees to be subject to the provisions of Section 2.11 as if it were an assignee
under paragraph (b) of this Section and (y) a Participant shall not be entitled
to receive any greater payments under Sections 2.06, 2.11 and 2.17 than the
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender.



--------------------------------------------------------------------------------



 
[a101barcl191072.jpg]
67 If the Lender sells a participation it shall, acting solely for this purpose
as a non- fiduciary agent of the Borrower, maintain a register in the United
States on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that the Lender shall have no obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitment, Borrowings or other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that any such
Commitment, Borrowing or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and the Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. (e) Certain Pledges. The Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of the Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over the Lender; provided that no such pledge
or assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.
SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties herein and in any Loan Document or other documents
delivered in connection herewith or therewith or pursuant hereto or thereto
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery hereof and thereof and the making of
the Borrowings hereunder, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
of any Borrowing, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied and so
long as the Commitment has not expired or terminated. The provisions of Sections
2.06, 2.11, 2.17, 9.03 and 9.15 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the payment in full of the Obligations, the expiration or termination of the
Commitment or the termination of this Agreement or any provision hereof. SECTION
9.06 Counterparts; Integration; Effectiveness; Electronic Execution. (a)
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees and expenses payable to
the Lender, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto and thereafter shall be binding on and inure to the
benefit of the parties hereto



--------------------------------------------------------------------------------



 
[a101barcl191073.jpg]
68 and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. (b) Electronic Execution of Assignments
and Certain Other Documents. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Lender to accept electronic signatures in any form or format withoug its prior
written consent. SECTION 9.07 Severability. If any provision of this Agreement
or the other Loan Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. SECTION 9.08 Right of Setoff. If an Event of Default shall
have occurred and be continuing, the Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by the Lender or
any such Affiliate, to or for the credit or the account of the Borrower against
any and all of the Obligations now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not the Lender shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations may be unmatured. The rights of the Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that the Lender or its Affiliates may have. SECTION 9.09
Governing Law; Jurisdiction; Etc. (a) Governing Law. This Agreement and the
other Loan Documents and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Loan Document (except, as to any other
Loan Document, as expressly set forth therein) and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
law of the State of New York. (b) Jurisdiction. Each of the Loan Parties
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description,



--------------------------------------------------------------------------------



 
[a101barcl191074.jpg]
69 whether in law or equity, whether in contract or tort or otherwise, against
the Lender or any Related Party of any of the foregoing, in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in a forum other than the courts of the State of New York sitting in
New York City in the Borough of Manhattan, and of the United States District
Court of the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or its properties in the courts of any
jurisdiction. (c) Waiver of Venue. Each of the Loan Parties irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. (d) Service of Process. (i) Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 9.01. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by applicable law.
(ii) Each Loan Party hereby irrevocably designates, appoints and empowers the
Service of Process Agent, with offices on the date hereof at 111 Eighth Avenue,
New York, New York 10011, as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding. If for any reason such designee,
appointee and agent shall cease to be available to act as such, each Loan Party
agrees to designate a new designee, appointee and agent in New York City on the
terms and for the purposes of this provision reasonably satisfactory to the
Lender under this Agreement. SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED



--------------------------------------------------------------------------------



 
[a101barcl191075.jpg]
70 HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11 Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. SECTION 9.12 Confidentiality. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
in accordance with customary practices); (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party to the Agreement; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative other
transaction under which payments are to be made by reference to the Loan Parties
and their obligations, this Agreement or payments hereunder; or (g) to the
extent that such Information (x) becomes publicly available other than as a
result of a breach of this Section, or (y) becomes available to the Lender on a
non-confidential basis from a source other than the Loan Parties that, to the
Lender’s knowledge, is not subject to a confidentiality undertaking with respect
to the applicable Information. In addition, the Lender may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Lender in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitment, and the Borrowings;
provided that such Person is advised and agrees to be bound by the provisions of
this Section. For purposes of this Section, “Information” means all information
received from Holdings or any of its Subsidiaries relating to Holdings or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Lender on a non-confidential basis prior to
disclosure by Holdings or any of its Subsidiaries. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.



--------------------------------------------------------------------------------



 
[a101barcl191076.jpg]
71 SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to the Loan, together with
all fees, charges and other amounts which are treated as interest on the Loan
under applicable law (collectively, “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender in accordance with applicable law, the rate of
interest payable in respect of the Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of the Loan but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to the Lender in respect
of other periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate for each day to the date of repayment, shall have been received
by the Lender. SECTION 9.14 USA Patriot Act. The Lender hereby notifies the Loan
Parties that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow the Lender to identify the Borrower in accordance
with the PATRIOT Act. SECTION 9.15 Payments Set Aside. To the extent that any
payment by or on behalf of the Loan Parties is made to the Lender, or the Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred. SECTION 9.16 No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between any Loan Party and its Subsidiaries and the Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Loan Documents, irrespective of whether the Lender has
advised or is advising any Loan Party or any Subsidiary on other matters, (ii)
the arranging and other services regarding this Agreement provided by the Lender
are arm’s-length commercial transactions between each Loan Party and its
Affiliates, on the one hand, and the Lender, on the other hand, (iii) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent that it has deemed appropriate and (iv) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and (b) (i)
the Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Loan Party or any of its
Affiliates, or any other Person; (ii) the Lender has no obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Lender and its Affiliates may be engaged, for their own
accounts or the accounts of



--------------------------------------------------------------------------------



 
[a101barcl191077.jpg]
72 customers, in a broad range of transactions that involve interests that
differ from those of each Loan Party and its Affiliates, and the Lender has no
obligation to disclose any of such interests to each Loan Party or its
Affiliates. To the fullest extent permitted by law, each Loan Party hereby
waives and releases any claims that it may have against the Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby. SECTION 9.17 Judgment
Currency. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Lender could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of any Loan Party in respect of any such
sum due from it to the Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
Dollars, be discharged only to the extent that on the Business Day following
receipt by the Lender of any sum adjudged to be so due in the Judgment Currency,
the Lender may in accordance with normal banking procedures purchase Dollars
with the Judgment Currency. If the amount of Dollars so purchased is less than
the sum originally due to the Lender from any Loan Party in Dollars, such Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Lender against such loss. If the amount of Dollars so purchased is
greater than the sum originally due to the Lender in Dollars, the Lender agrees
to return the amount of any excess to the relevant Loan Party (or to any other
Person who may be entitled thereto under applicable law). SECTION 9.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or



--------------------------------------------------------------------------------



 
[a101barcl191078.jpg]
73 (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.



--------------------------------------------------------------------------------



 
[a101barcl191079.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. VALIDUS REINSURANCE, LTD. By /s/ Robert Marcotte Name: Robert
Marcotte Title : Executive Vice President and Chief Financial Officer VALIDUS
HOLDINGS, LTD. By /s/ Jeffrey D. Sangster Name: Jeffrey D. Sangster Title:
Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------



 
[a101barcl191080.jpg]
LENDER BARCLAYS BANK PLC, as Lender By /s/ Anders White Name: Anders White
Title: Vice President, Debt Finance



--------------------------------------------------------------------------------



 